REVOLVING CREDIT AND TERM LOAN AGREEMENT

                                THIS AGREEMENT, dated as of February 18, 2005,
entered into by and among INTERNATIONAL PLASTICS AND EQUIPMENT CORP., a
Pennsylvania corporation (“Borrower”)

AND

CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania banking organization (the “Bank”);

RECITALS:

                                WHEREAS, the Borrower has requested, and the
Bank has agreed, subject to the terms and conditions contained herein, to extend
to the Borrower a facility for the making of revolving credit loans in the
maximum principal amount of $3,500,000, a term loan in the original principal
amount of $1,500,000, a multi-draw term loan in the maximum principal amount of
$1,000,000, and a letter of credit facility in the maximum principal amount of
$1,800,000.

                                NOW, THEREFORE, in consideration of the premises
and of the mutual covenants contained in this Agreement, and of the loans and
extensions of credit now or after the date of this Agreement made to or for the
benefit of the Borrower by the Bank, and intending to be legally bound hereby,
the parties agree as follows:

ARTICLE I

DEFINITIONS

                                1.01 Certain Definitions . In addition to other
words and terms defined elsewhere in this Agreement, the following words and
terms have the following meanings, respectively, unless the context otherwise
clearly requires:

                                “Adjusted EBITDA” means, as of the date of
determination for any period, Consolidated EBITDA for such period, less (i)
non-financed Capital Expenditures during such period, plus (ii) Lease
Obligations, less (iii) distributions, dividends and advances to shareholders or
Affiliates that are paid in cash, less (iv) taxes actually paid during such
period, all as determined in accordance with GAAP.

--------------------------------------------------------------------------------



                                “Affiliate” means any person or entity which
directly or indirectly controls, or is controlled by, or is under common control
with, a Borrower. For each individual who is an Affiliate within the meaning of
the foregoing, the term “Affiliate” shall include any other individual related
to such Affiliate by consanguinity within the third degree or in a step or
adoptive relationship within such third degree or related by affinity with such
Affiliate or any such individual, and any person directly or indirectly
controlled by any of the foregoing. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.

                                “Agreement” means this Revolving Credit and Term
Loan Agreement as the same may be amended, modified, restated or supplemented
from time to time.

                                “Anti-Terrorism Laws” shall mean any Laws
relating to terrorism or money laundering, including Executive Order No. 13224,
the USA Patriot Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by the United States Treasury Department’s Office of
Foreign Asset Control (as any of the foregoing Laws may from time to time be
amended, renewed, extended, or replaced).

                                “Bank” means Citizens Bank of Pennsylvania, with
an office at 525 William Penn Place, 29th Floor, Pittsburgh, Pennsylvania 15219.

                                “Bank Debt” means (i) all indebtedness, both
principal and interest, of the Borrower to the Bank now or after the date of
this Agreement evidenced by any Notes, including the Revolving Credit Note and
the Term Notes executed and delivered by the Borrower in connection with this
Agreement, (ii) all other debts, liabilities, duties and obligations of the
Borrower to the Bank now existing and contracted or incurred after the date of
this Agreement, whether arising under or in connection with the Loan Documents
or arising under any other agreement, instrument or undertaking made by or for
the benefit of the Borrower to or for the benefit of the Bank and whether direct
or contingent, including, without limitation, all reimbursement and other
obligations arising under or with respect to the Letter of Credit Facility,
Hedging Contracts, Hedging Obligations, Interest Rate Protection Agreements,
Capitalized Lease Obligations and letters of credit, (iii) all costs and
expenses incurred by the Bank in the collection of any of the indebtedness
described in this paragraph or in connection with the enforcement of any of the
duties and obligations of the Borrower to the Bank described in this paragraph,
including reasonable attorneys’ fees and legal expenses, and (iv) all future
advances made by the Bank for the maintenance, protection, preservation or
enforcement of, or realization upon, the Collateral or any portion thereof,
including advances for storage, transportation charges, taxes, insurance,
repairs and the like.

                                “Bankruptcy Code” means 11 U.S.C. §101 et. seq.
as the same may be modified or amended from time to time.

2

--------------------------------------------------------------------------------



                                “Base Rate” means, for any day, with respect to
Loans, a fluctuating rate of interest per annum equal to the higher of (i) the
Federal Funds Rate for such day plus one half of one percent (0.5%), or (ii) the
rate which is publicly announced from time to time by the Bank as being its
so-called “prime rate”; with each change in the Base Rate automatically,
immediately, and without notice changing the rate applicable to the Loan which
is calculated based upon the Base Rate. The Base Rate is not necessarily the
lowest rate of interest then available from the Bank on fluctuating rate loans.
Each change in any interest rate provided for herein based upon the Base Rate
resulting from a change in the Federal Funds Rate or the “prime rate” announced
by the Bank shall take effect at the time of such change in the Federal Funds
Rate or the “prime rate” announced by the Bank.

                                “Base Rate Loans” means Loans that bear interest
at or based upon the Base Rate.

                                “ Base Rate Portion” means at any time the part,
including the whole, of the unpaid principal amount of the Loans bearing
interest at such time under the Base Rate Option as provided in Section 2.04(a)
of this Agreement.

                                “Borrower” means International Plastics and
Equipment Corp., a Pennsylvania corporation, with an address at 185 Northgate
Circle, New Castle, Pennsylvania 16105.

                                “Borrowing Base” shall have the meaning given to
that term in Section 2.01(a) of this Agreement.

                                “Borrowing Base Certificate” shall have the
meaning given to that term in Section 5.01(f) of this Agreement.

                                “Business Day” means any day other than a
Saturday, Sunday, public holiday under the laws of the Commonwealth of
Pennsylvania or other day on which the Bank is not open for business in
Pittsburgh, Pennsylvania.

                                “Capital Expenditure” means any expenditure made
or liability incurred which is, in accordance with GAAP, treated as a capital
expenditure and not as an expense item for the year in which it was made or
incurred, as the case may be.

                                “Capitalized Lease Obligations” means any amount
payable with respect to any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which either (1) is required
by GAAP to be reflected as a liability on the face of the balance sheet of the
lessee, or (2) based on actual circumstances existing and ascertainable either
at the commencement of the term of such lease or at any subsequent time at which
any property becomes subject thereto, can reasonably be anticipated to impose on
such lessee substantially the same economic risks and burdens, having regard to
such lessee’s obligations and the lessor’s rights under the lease both during
and at the termination of the lease, as would be imposed on the lessee by any
lease which is required to be so reflected on the balance sheet of the lessee or
by the ownership of the leased property.

                                “Cash Management Agreement” means any Cash
Management Master Agreement and Cash Sweep Terms and Conditions entered into
whether prior to or after the date of this Agreement by and between the Bank, as
lender and as a depository bank, and the Borrower, as borrower and beneficial
owner of certain depository accounts, as the same may be amended, restated,
supplemented or modified from time to time.

3

--------------------------------------------------------------------------------



                                “Closing Date” means February 18, 2005, or such
other date upon which the parties may agree.

                                “Code” means the Uniform Commercial Code as in
effect on the date of this Agreement and as amended from time to time, of the
state or states having jurisdiction with respect to all or any portion of the
collateral granted or assigned to the Bank from time to time under or in
connection with this Agreement.

                                “Consolidated EBITDA” means, as of the date of
determination, Consolidated Net Income for such period, (i) plus interest
expense and all provisions for taxes of the Borrower and the Guarantor, (ii)
plus provisions for depreciation and amortization that were deducted from
Consolidated Net Income, (iii) plus (or less) non-cash debits (or credits) to
Consolidated Net Income if any, (iv) plus (or less) gain (or loss) on sales of
assets other than sales of inventory in the ordinary course of business of the
Borrower and the Guarantor, all as consolidated and determined in accordance
with GAAP.

                                “Consolidated Fixed Charges” means, as of the
date of determination, for any period, the sum of (i) Interest Expense and taxes
actually paid during such period, plus (ii) scheduled principal payments on, and
fees paid pursuant to, Debt which constitutes long term indebtedness during such
period, plus (iii) Lease Obligations, all as consolidated and determined in
accordance with GAAP.

                                “Consolidated Fixed Charge Coverage Ratio” means
for any period as of the date of determination, the ratio of (a) Adjusted EBITDA
for such period to (b) Consolidated Fixed Charges for such period, as calculated
on a rolling four quarter basis and as determined in accordance with GAAP.

                                “Consolidated Net Income” for any period, with
respect to the Borrower and the Guarantor shall mean the net earnings (or loss)
after taxes of the Guarantor, the Borrower and their consolidated Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP.

                                “Consolidated Tangible Net Worth” means, as of
the date of determination, the tangible net worth of the Borrower and the
Guarantor, as consolidated and determined in accordance with GAAP; provided,
however, that in any event, goodwill, notes and accounts receivable from
officers, directors, shareholders and Affiliates and any other items deemed by
the Bank to be intangible in its sole discretion shall be excluded.

4

--------------------------------------------------------------------------------



                                “Debt” means (i) indebtedness or liability for
borrowed money, or for the deferred purchase price of property or services
(including trade obligations) whether such indebtedness or liability is matured
or unmatured, liquidated or unliquidated, direct or contingent, and joint or
several; (ii) Capitalized Lease Obligations; (iii) current liabilities in
respect of unfunded vested benefits under any Plan; (iv) obligations under
letters of credit; (v) all guaranties, endorsements (other than for collection
or deposit in the ordinary course of business), and other contingent obligations
to purchase, to provide funds for payment, to supply funds to invest in any
person or entity, or otherwise to assure a creditor against loss; and (vi)
obligations secured by any lien on property owned by such person or entity,
whether or not the obligations have been assumed, provided, that in no event
shall “Debt” include the value of property that is located at a facility of the
Borrower but that is owned by a third party.

                                “ERISA” means the Employee Retirement Income
Security Act of 1974 as in effect as of the date of this Agreement and as
amended from time to time in the future.

                                “Event of Default” means any of the Events of
Default described in Section 7.01 of this Agreement.

                                “ Executive Order No. 13224” shall mean the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
as the same has been, or shall hereafter be, renewed, extended, amended or
replaced.

                                “Expiration Date” means February 16, 2006,
unless extended in writing by the Bank in its sole and absolute discretion.

                                “Federal Funds Rate” means, for any day, the
rate per annum (rounding upwards, if necessary, to the nearest 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of Cleveland
on the Business Day next succeeding such day, provided that (a) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day and (b) if such
rate is not so published for any Business Day, the Federal Funds Rate for such
Business Day shall be the average rate on such transactions as determined by the
Bank.

                                “GAAP” means generally accepted accounting
principles (as such principles may change from time to time) applied on a
consistent basis (except for changes in application in which the Borrower’s
independent certified public accountants concur).

                                “Guaranty” means the Guaranty and Suretyship
Agreement executed and delivered by the Guarantor to the Bank on the Closing
Date, as the same may be amended, modified or supplemented from time to time.

                                “Guarantor” means IPEC Holdings, Inc., a Nevada
corporation, with an address of 185 Northgate Circle, New Castle, Pennsylvania
16105.

                                “ Hedging Contracts” means interest rate swap
agreements, interest rate cap agreements and interest rate collar agreements,
currency exchange agreements or any other agreements or arrangements entered
into between the Borrower and the Bank and designed to protect the Borrower
against fluctuations in interest rates or currency exchange rates.

5

--------------------------------------------------------------------------------



                                “ Hedging Obligations” means, with respect to
the Borrower, all liabilities of the Borrower to the Bank under Hedging
Contracts.

                                “Interest Expense” means, as of the date of
determination, interest expense of the Borrower and the Guarantor for such
period, as consolidated and determined in accordance with GAAP.

                                “Interest Payment Date” means (i) relative to
any LIBOR Rate Loan, the last Business Day of a Rate Period, provided, however,
that if a Rate Period is longer than three (3) months, on the last day of the
third month of such Rate Period and, thereafter, on the last day of such Rate
Period, and, (ii) relative to any Base Rate Loan or Libor Advantage Rate Loan,
the last Business Day of each month, in arrears.

                                “Interest Rate Protection Agreement” shall mean,
for any Person, an interest rate swap, cap or collar agreement or similar
arrangement between such Person and one or more financial institutions providing
for the transfer or mitigation of interest risks either generally or under
specific contingencies.

                                “Landlord’s Waivers” means Landlord’s Waivers in
form and substance satisfactory to the Bank that are executed and delivered by
the owners of the New Castle, Pennsylvania and Brewton, Alabama facilities
leased by the Borrower and at which the Borrower maintains inventory and/or
equipment.

                                “Law” means any law (including common law),
constitution, statute, treaty, regulation, rule, ordinance, order, injunction,
writ, decree or award of any Official Body.

                                “Lease Obligation” means an obligation of a
lessee under a lease of any tangible or intangible property (whether real,
personal or mixed), including without limitation, with respect to any period
under any such lease, the aggregate amounts payable by such lessee to or on
behalf of the lessor for such period, including, without limitation, property
taxes, insurance, interest and amortized charges which such lessee is required
to pay pursuant to such lease. Whenever it is necessary to determine the amount
of Lease Obligations for any period with respect to which any of the rentals
under the relevant lease are not definitely determinable by the terms of the
lease, all such rentals will be estimated in a reasonable amount for such
period.

                                “Lessor” means CRICIPECAL LLC, a Delaware
limited liability company, the lessor of Borrower’s facilities located in
Brewton, Alabama and CRICIPECPA, L.P., a Delaware limited partnership, the
lessor of Borrower’s facilities located in New Castle, Pennsylvania.

                                “Letter of Credit” has the meaning assigned to
that term in Section 2.22 of this Agreement.

6

--------------------------------------------------------------------------------



                                “Libor Advantage Rate” for any day means the one
(1) month Libor Rate selected by the Bank, in its sole discretion, on the first
London Banking Day of each calendar month to be in effect for such calendar
month as its one-month Libor Advantage Rate product.

                                “ Libor Advantage Rate Loan”  means any loan or
advance the rate of interest applicable to which is based upon the LIBOR
Advantage Rate.

                                “Libor Advantage Rate Portion” means at any time
the part, including the whole, of the unpaid principal amount of the Loans
bearing interest at such time under the LIBOR Advantage Rate Option as provided
in Section 2.04(a) of this Agreement.

                                “LIBOR Lending Rate” means, relative to any
LIBOR Rate Loan to be made, continued or maintained as, or converted into, a
LIBOR Rate Loan for any Rate Period, a rate per annum determined pursuant to the
following formula:

  LIBOR Lending Rate = LIBOR Rate       (1.0 – LIBOR Reserve Percentage)  

                                “LIBOR Rate” means relative to any Rate Period
for LIBOR Rate Loans, the offered rate for deposits of U.S. Dollars in an amount
approximately equal to the amount of the requested LIBOR Rate Loan for a term
coextensive with the designated Rate Period which the British Bankers’
Association fixes as its LIBOR rate and which appears on Dow Jones Market
Service (formerly known as Telerate) display page 3750 as of 11:00 a.m. London
time on the day which is two London Banking Days prior to the beginning of such
Rate Period.

                                “ LIBOR Rate Loan”  means any loan or advance
the rate of interest applicable to which is based upon the LIBOR Rate.

                                “ LIBOR Rate Loan Prepayment Fee” shall have the
meaning ascribed to such term in Section 2.15(b) hereof.

                                “ LIBOR Rate Portion” means at any time the
part, including the whole, of the unpaid principal amount of the Loans bearing
interest at such time under the LIBOR Rate Option as provided in Section 2.04(a)
of this Agreement.

                                “ LIBOR Reserve Percentage”  means, relative to
any day of any Rate Period for LIBOR Rate Loans, the maximum aggregate (without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) under any regulations of the Board of Governors
of the Federal Reserve System (the “Board”) or other governmental authority
having jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Rate Period.

                                “Lien” means any mortgage, deed of trust,
pledge, lien, security interest, charge or other encumbrance or security
arrangement of any nature, including, but not limited to, any conditional sale
or title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security.

7

--------------------------------------------------------------------------------



                                “Loan Document” or “Loan Documents” means,
singularly or collectively as the context may require, (i) this Agreement, (ii)
the Revolving Credit Note, (iii) the Term Loan Notes, (iv) the Security
Agreement, (v) the Guaranty, (vi) the UCC-1 financing statements filed in
accordance with the Security Agreement, (vii) the Landlord’s Waivers, and any
and all other documents, instruments, certificates and agreements executed and
delivered in connection with this Agreement, as any of them may be amended,
modified, extended or supplemented from time to time.

                                “Loan” or “Loans” means the Revolving Credit
Loans, the Term Loan, the Multi-Draw Term Loan and any other loan or loans made
by the Bank to the Borrower under this Agreement.

                                “London Banking Day” means a day for dealing in
deposits in United States dollars by and among banks in the London interbank
market.

                                “Multi-Draw Term Loan” has the meaning assigned
to that term in Section 2.03(a) of this Agreement.

                                “Multi-Draw Term Note” means the revolving
credit note of the Borrower executed and delivered pursuant to Section 2.03(b)
of this Agreement, together with all extensions, renewals, refinancings or
refundings in whole or in part.

                                “Note” or “Notes” means the Revolving Credit
Note, the Term Loan Notes and any other note or notes of the Borrower executed
and delivered pursuant to this Agreement, together with all extensions,
renewals, refinancings or refundings in whole or in part.

                                “Notice of Borrowing” has the meaning set forth
in Section 2.01(c) of this Agreement.

                                “Office”, when used in connection with the Bank,
means its office located at 525 William Penn Place, 29th Floor, Pittsburgh,
Pennsylvania 15219 or such other office of the Bank as the Bank may designate in
writing from time to time.

                                “Official Body” means any government or
political subdivision or any agency, authority, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

                                “Plan” means any deferred compensation program,
including both single and multi-employer plans, subject to Title IV of ERISA and
established and maintained for employees of any of the Guarantor, the Borrower
or any Subsidiary or any controlled group of trades or businesses under common
control as defined respectively in Sections 1563 and 414(c) of the Internal
Revenue Code of 1986, as amended, of which any of the Guarantor, the Borrower or
any Subsidiary is or becomes a part.

8

--------------------------------------------------------------------------------



                                “ Portion” means a Base Rate Portion, a LIBOR
Rate Portion or a Libor Advantage Rate Portion, as the case may be.

                                “Potential Default” means any event or condition
which with notice or the passage of time would constitute an Event of Default.

                                “Qualified Accounts” means an account
receivable, net of any prepayments, progress payments, deposits and retentions,
owing to the Borrower which met the specifications established from time to time
by the Bank, in its sole discretion, at the time it came into existence and
continues to meet such specifications until it is collected in full. As of the
date of this Agreement, an account receivable, to be a Qualified Account, must
meet the following specifications at the time it comes into existence and
continue to meet such specifications until it is collected in full:

                                                (a)          The account is not
more than the sooner of (i) ninety (90) days from the date of the invoice
thereof, or (ii) sixty (60) days from the due date thereof, unless otherwise
agreed to in writing by the Bank;

                                                (b)          The account arose
from the performance of services or an outright sale of goods by the Borrower in
the ordinary course of the Borrower’s business and such goods have been shipped,
or services provided, to the account debtor and the Borrower has possession of,
or has delivered to the Bank, in the case of goods, shipping and delivery
receipts evidencing such shipment and, in the case of services, receipts or
other evidence satisfactory to the Bank that such services have been provided;

                                                (c)          The account is not
subject to any prior assignment, claim, lien, or security interest, and the
Borrower will not make any further assignment of the account or create any
further security interest in the account, nor permit its rights in the account
to be reached by attachment, levy, garnishment or other judicial process;

                                                (d)          The account is not
subject to set-off, credit, allowance or adjustment by the account debtor,
except discounts allowed for prompt payment, and the account debtor has not
complained as to his liability on the account and has not returned, or retained
the right to return, any of the goods from the sale of which the account arose;

                                                (e)          The account does
not arise from a sale of goods to a federal, state or local governmental
authority or from a sale of goods that are delivered or to be delivered outside
the United States of America or Canada or from a sale of goods to an account
debtor domiciled outside of the United States of America or Canada unless the
Borrower has arranged letter of credit facilities, credit insurance or other
payment support satisfactory to the Bank, in its sole discretion;

9

--------------------------------------------------------------------------------



                                                (f)           (1) The account
arose in the ordinary course of the Borrower’s business and did not arise from
the performance of services or a sale of goods to a supplier, an employee or an
Affiliate of the Borrower, and (2) the account does not constitute a progress
billing which, when taken together with all other progress billings that are
included in Qualified Accounts, exceeds $25,000 in the aggregate;

                                                (g)          The account does
not constitute a finance charge, a service charge or lease receivable;

                                                (h)          No notice of
bankruptcy, insolvency or material adverse change of the account debtor has been
received by or is known to the Borrower;

                                                (i)          The Bank has not
notified the Borrower that the Bank has determined that, in its reasonable
discretion, the account or account debtor is unsatisfactory;

                                                (j)          The account is not
payable by an account debtor more than 50% of whose accounts have remained
unpaid for more than ninety (90) days from the invoice date;

                                                (k)          Except as provided
in subpart (l) below, the account is not payable by an account debtor whose
accounts are greater than 25% of the aggregate of all Qualified Accounts; and

                                                (l)          With respect to
accounts owing from Dean Foods and its Affiliates (“Dean Foods Account
Debtors”), “Qualified Accounts” shall exclude all accounts owing from the Dean
Foods Account Debtors that are in excess of 50% of the aggregate of all
Qualified Accounts.

                                “Qualified Inventory” means inventory which is
owned by the Borrower and held for sale; all of which is subject to the Bank’s
perfected first priority lien and security interest as provided in the Security
Agreement and which is not subject to a prior security interest held by a third
party and which is not any of the Borrower’s (i) inventory-in-transit or
inventories not otherwise in the Borrower’s possession at one of the locations
listed on Schedule 5(d) of the Security Agreement and as to which the Borrower
has delivered to the Bank a Landlord’s Waiver or, with respect to inventory
located at any other location within the United States, Borrower has provided
evidence satisfactory to the Bank that such inventory is covered by insurance
required by the terms of this Agreement; (ii) inventory consisting of parts and
supplies; (iii) inventory consisting of custom packaging, shipping materials or
supplies; (iv) inventory determined by the Bank or the Borrower to be not in
good condition, slow-moving, obsolete or not currently usable or salable in the
ordinary course of the Borrower’s business; (v) inventory consisting of finished
goods which do not meet the specifications of the purchase order for which such
inventory was produced; (vi) inventory consisting of finished goods held
pursuant to a consignment arrangement; (vii) inventory with respect to which the
Bank does not have a first and valid fully perfected security interest; (viii)
inventory produced in violation of the Fair Labor Standards Act and subject to
the “hot goods” provision contained in Title 29 U.S.C. Section 215(a)(1); (ix)
inventory not in compliance with any warranty made in this Agreement, or (x)
work in process as indentified as such on Borrower’s financial statements and in
accordance with GAAP. Qualified Inventory shall be valued, for purposes of this
Agreement, at the lower of cost or market value.

10

--------------------------------------------------------------------------------



                                “Rate Option”, “Rate Options”, “Rate” or “Rates”
shall have the meaning ascribed to such terms in Section 2.04(a) hereof.

                                “Rate Period” means relative to any LIBOR Rate
Loans:

(i) initially, the period beginning on (and including) the date on which such
LIBOR Rate Loan is made or continued as, or converted into, a LIBOR Rate Loan
pursuant to Section 2.01(c) or 2.04 and ending on (but excluding) the day which
numerically corresponds to such date one month thereafter (or, if such month has
no numerically corresponding day, on the last Business Day of such month), in
each case as the Borrower may select in its notice pursuant to Section 2.01(c)
or 2.04; and   (ii) thereafter, each period commencing on the last day of the
next preceding Rate Period applicable to such LIBOR Rate Loan and ending one
month thereafter; provided, however, that:  

(a) the Borrower shall not be permitted to select Rate Periods to be in effect
at any one time which have expiration dates occurring on more than three (3)
different dates;   (b) Rate Periods commencing on the same date for LIBOR Rate
Loans comprising part of the same advance under this agreement shall be of the
same duration;   (c) if such Rate Period would otherwise end on a day which is
not a Business Day, such Rate Period shall end on the next following Business
Day unless such day falls in the next calendar month, in which case such Rate
Period shall end on the first preceding Business Day; and   (a) no Rate Period
may end later than the termination of this Agreement.

                                “Rate Segment” of the LIBOR Rate Portion at any
time shall be the entire principal amount of such Portion to which at such time
there is applicable a particular Rate Period beginning on a particular day and
ending on another particular day. (By definition, each Portion is at all times
composed of an integral number of discrete Rate Segments, each corresponding to
a particular Rate Period, and the sum of the principal amounts of all Rate
Segments of a particular portion at any time equals the principal amount of such
Portion at such time.)

11

--------------------------------------------------------------------------------



                                “Responsible Officer” means the Chief Executive
Officer, President, any Vice President, Chief Financial Officer, Treasurer or
Secretary of the Borrower or any other officer of the Borrower designated to be
a Responsible Officer by any of the foregoing corporate officers.

                                “Revolving Credit Commitment” has the meaning
assigned to that term in Section 2.01(a) of this Agreement.

                                “Revolving Credit Loans” has the meaning
assigned to that term in Section 2.01(a) of this Agreement.

                                “Revolving Credit Note” means the revolving
credit note of the Borrower executed and delivered pursuant to Section 2.01(b)
of this Agreement, together with all extensions, renewals, refinancings or
refundings in whole or in part.

                                “Security Agreement” means that certain Security
Agreement dated as of the date of this Agreement executed and delivered by the
Borrower to the Bank, as the same may be amended, modified or supplemented from
time to time.

                                “Standard Notice” means an irrevocable notice
provided to the Bank on a Business Day which is:

                                                  (i) on the same Business Day
in the case of selection of, conversion to or renewal of the Base Rate Option or
the Libor Advantage Rate Option or prepayment of any Base Rate Portion or Libor
Advantage Rate Portion; and    
                                                (ii) at least two London
Business Days in advance in the case of selection of, conversion to or renewal
of the LIBOR Rate Option or prepayment of any Libor Portion.

Standard Notice must be provided no later than 11:00 a.m., Pittsburgh time, on
the last day permitted for such notice.

                                “Subsidiary” of a Borrower at any time means any
corporation of which a majority of the outstanding capital stock entitled to
vote for the election of directors is at such time owned by the Borrower and/or
one or more Subsidiaries.

                                “Term Loan” has the meaning assigned to that
term in Section 2.02(a) of this Agreement.

                                “Term Loan Notes” means the Term Note and the
Multi-Draw Term Note.

12

--------------------------------------------------------------------------------



                                “Term Note” means the revolving credit note of
the Borrower executed and delivered pursuant to Section 2.03(b) of this
Agreement, together with all extensions, renewals, refinancings or refundings in
whole or in part.

                                “USA Patriot Act” shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

ARTICLE II

THE CREDITS

                2.01  Revolving Credit Loans .

                                (a)          Revolving Credit Loans.  Subject to
the terms and conditions and relying upon the representations and warranties set
forth in this Agreement, the Security Agreement and the other Loan Documents,
the Bank agrees (such agreement is sometimes referred to in this Agreement as
the “Revolving Credit Commitment”) to make loans (the “Revolving Credit Loans”)
to the Borrower at any time or from time to time on or after the Closing Date
and to and including the day immediately preceding the Expiration Date in an
aggregate principal amount not exceeding at any one time outstanding the lesser
of (i) $3,500,000, or (ii) the sum equal to (x) eighty-five percent (85%) of the
aggregate gross amount of Qualified Accounts, plus (y) fifty percent (50%) of
the aggregate gross amount of Qualified Inventory (the aggregate amount of the
sum determined by adding subpart (x) and (y) together shall be referred to as
the “Borrowing Base”). If at any time the sum of all Revolving Credit Loans
outstanding exceeds the Borrowing Base, the Borrower shall immediately repay to
the Bank, in funds immediately available, the amount of such excess together
with all accrued interest on the amount of such repayment. Within the limits of
time and amount set forth in this Section 2.01, and subject to the provisions of
this Agreement, including, without limitation, the Bank’s right to demand
repayment of the Revolving Credit Loans upon the occurrence of an Event of
Default, the Borrower may borrow, repay and reborrow under this Section 2.01.
The Borrower shall use the proceeds of the Revolving Credit Loans for general
working capital and general corporate purposes.

                                (b)          Revolving Credit Note .  The
obligations of the Borrower to repay the unpaid principal amount of the
Revolving Credit Loans made to the Borrower by the Bank and to pay interest on
the unpaid principal amount will be evidenced in part by the Revolving Credit
Note of the Borrower dated the date of this Agreement in substantially the form
attached as Exhibit “A” to this Agreement, with the blanks appropriately filled.
The executed Revolving Credit Note will be delivered by the Borrower to the Bank
on the Closing Date.

13

--------------------------------------------------------------------------------



                                (c)          Making of Revolving Credit Loans.
 On any Business Day when the Borrower desires that the Bank make a Revolving
Credit Loan other than pursuant to a Cash Management Agreement, if any, the
Borrower shall provide to the Bank, at its Office, irrevocable notice of the
requested Revolving Credit Loan. Each notice (a “Notice of Borrowing”) required
pursuant to this Section may be given in writing or by telephonic request and
shall be given no later than 2:00 p.m., prevailing Pittsburgh time, on the day
such Loan is to be made, and if in writing, shall be signed by a Responsible
Officer or other officer or employee of the Borrower which has been designated
by a Responsible Officer as having the authority to deliver a Notice of
Borrowing, and, in any event, shall include: (i) the date (which shall be a
Business Day) on which the Revolving Credit Loan is to be made; (ii) the
principal amount of the Revolving Credit Loan; and (iii), if then due, the
Borrowing Base Certificate required pursuant to Section 5.01(f) of this
Agreement. Each Notice of Borrowing shall be irrevocable and shall be sent to
the Bank by (1) facsimile (which shall be effective when received), or by (2)
telephone (which shall be effective when telephoned), or by (3) hand delivery,
first class or first class express mail (which shall be effective when
received), in all cases with charges prepaid. Subject to the terms and
conditions of this Agreement, upon the Bank’s review, approval and processing of
the required Notice of Borrowing and any other information requested by the
Bank, the Bank shall make the proceeds of the Revolving Credit Loan available to
the Borrower at the Bank’s Office on the date specified in the Notice of
Borrowing, in funds immediately available at the Office. Notwithstanding the
foregoing, any Revolving Credit Loan made by the Bank in good faith reliance
upon a telephonic request shall be a Revolving Credit Loan under this Agreement
upon disbursement, provided that the Bank shall have the right to request that
the Borrower confirm any telephonic request for a Revolving Credit Loan in
writing. The Borrower and the Bank may enter into a Cash Management Agreement.
If the Borrower and the Bank enter into a Cash Management Agreement, such Cash
Management Agreement may provide that all cash receipts of the Borrower are to
be deposited into a single deposit account and are to be applied to checks and
other amounts presented for payment against certain of the Borrower’s checking
and disbursement accounts maintained with the Bank and, to the extent of any
excess funds, the outstanding principal balance of the Revolving Credit Loans on
a daily basis, as more particularly described in any such Cash Management
Agreement. In addition, a Cash Management Agreement may provide that to the
extent that cash receipts in such accounts of the Borrower with the Bank are
less than amounts presented for payment against such accounts of the Borrower
with the Bank, Revolving Credit Loans shall be made to fund any such shortfall
on a daily basis. The Borrower and the Bank agree that any loans, advances and
fundings made by the Bank under a Cash Management Agreement, if any, shall be
Revolving Credit Loans under this Section 2.01 and that fundings, notices of
advances, payments and prepayments of Revolving Credit Loans made pursuant to
the Cash Management Agreement shall be controlled by such Cash Management
Agreement. In addition, notwithstanding anything to the contrary contained
herein or in any Cash Management Agreement, Revolving Credit Loans made pursuant
to a Cash Management Agreement shall bear interest at the Rates applicable to
Revolving Credit Loans set forth in Section 2.04 of this Agreement. Nothing
contained herein or in any Cash Management Agreement shall permit the Borrower
to request or obligate the Bank to make any Revolving Credit Loans in an amount
in excess of the then available Revolving Credit Commitment.

14

--------------------------------------------------------------------------------



                2.02         Term Loan.

                                (a)          The Term Loan. Subject to the terms
and conditions and relying upon the representations and warranties set forth in
this Agreement, the Security Agreement and the other Loan Documents, the Bank
agrees to make a term loan (the “Term Loan”) to Borrower on or as of the Closing
Date in a principal amount of One Million Five Hundred Thousand Dollars
($1,500,000) (such agreement to make the Term Loan shall sometimes be referred
to in this Agreement as the “Term Loan Commitment”). The proceeds of the Term
Loan shall be used by Borrower to refinance existing Debt of the Borrower
payable to Sky Bank.

                                (b)          Term Note. The obligations of
Borrower to repay the unpaid principal amount of the Term Loan made to Borrower
by the Bank and to pay interest on the unpaid principal amount shall be
evidenced in part by the Term Note of Borrower dated the Closing Date in
substantially the form attached as Exhibit “B” to this Agreement, with the
blanks appropriately filled. The executed Term Note shall be delivered by
Borrower to the Bank on the Closing Date.

                                (c)          Payments of Principal and Maturity.
Commencing on March 31, 2005 and continuing on the last day of each month
thereafter for fifty-nine (59) consecutive months, through and including January
31, 2010, Borrower shall make equal consecutive monthly payments of principal,
each in the amount equal to Twenty-Five Thousand Dollars ($25,000.00), together
with interest on the outstanding principal balance of the Term Loan at the rate
or rates of interest then in effect and applicable to the Term Loan pursuant to
Section 2.04 of this Agreement. If not sooner paid, all unpaid principal,
accrued interest and all other sums and costs incurred by the Bank in connection
with the Term Loan, the Term Note or the making of the Term Loan, shall be due
and payable on February 28, 2010, without notice, presentment or demand.

                2.03         Multi-Draw Term Loan.

                                (a)          The Multi-Draw Term Loan. Subject
to the terms and conditions and relying upon the representations and warranties
set forth in this Agreement, the Security Agreement and the other Loan
Documents, the Bank agrees to make a multi-draw term loan (the “Multi-Draw Term
Loan”) to the Borrower in a maximum principal amount of One Million Dollars
($1,000,000) (such agreement to make the Multi-Draw Term Loan shall sometimes be
referred to in this Agreement as the “Multi-Draw Term Loan Commitment”). The
proceeds of the Multi-Draw Term Loan shall be used by the Borrower to purchase
equipment for use in the business of the Borrower. The amount of each advance of
proceeds of the Multi-Draw Term Loan shall not exceed 100% of the invoiced cost
of equipment that is the subject of the advance of proceeds of the Multi-Draw
Term Loan. The Multi-Draw Term Loan is a non-revolving loan and once borrowed
and repaid, it may not be reborrowed.

15

--------------------------------------------------------------------------------



                                (b)          Multi-Draw Term Note. The
obligations of the Borrower to repay the unpaid principal amount of the
Multi-Draw Term Loan made to Borrowers by the Bank and to pay interest on the
unpaid principal amount shall be evidenced in part by the Multi-Draw Term Note
of the Borrower dated the Closing Date in substantially the form attached as
Exhibit “C” to this Agreement, with the blanks appropriately filled. The
executed Multi-Draw Term Note shall be delivered by the Borrower to the Bank on
the Closing Date.

                                (c)          Making of Advances of Proceeds of
the Multi-Draw Term Loan. Advances of proceeds of the Multi-Draw Term Loan may
only be made until February 28, 2006 (the “Draw Down Period”). Thereafter, the
Bank shall have no obligation to advance any proceeds of the Multi-Draw Term
Loan, regardless of whether the Borrower complies with all other conditions to
an advance of proceeds of the Multi-Draw Term Loan. At least three (3) Business
Days prior to the date upon which the Borrower desires that the Bank make an
advance of proceeds of the Multi-Draw Term Loan during the Draw Down Period, the
Borrower shall provide to the Bank, at its Office, irrevocable notice of the
requested advance of proceeds of the Multi-Draw Term Loan (a “Request for Term
Loan Advance”). Each Request for Term Loan Advance shall be given in writing and
shall be given no later than 11:00 a.m., Pittsburgh time on the day that is at
least three (3) Business Days prior to the date upon which such advance of
proceeds of the Multi-Draw Term Loan is to be made and shall be signed by a
Responsible Officer or other officer or employee of the Borrower that has been
designated by a Responsible Officer as having the authority to deliver a Request
for Term Loan Advance and, in any event, shall include: (i) the date (which
shall be a Business Day) on which the Multi-Draw Term Loan advance is to be
made; (ii) the principal amount of the Multi-Draw Term Loan advance requested,
which shall not be in excess of 100% of the cost of the equipment that is the
subject of the Request for Term Loan Advance; (iii) invoices and receipts
supporting costs of equipment that has been purchased by the Borrower for use in
its business and that have not been the subject of a previous Request for Term
Loan Advance. Each Request for Term Loan Advance shall be irrevocable and shall
be sent to the Bank by (1) facsimile (which shall be effective when received),
or by (2) hand delivery, first class or first class express mail (which shall be
effective when received). Subject to the terms and conditions of this Agreement,
upon the Bank’s review, approval and processing of the required Request for Term
Loan Advance and supporting information and any other information requested by
the Bank, the Bank shall make the proceeds of the Multi-Draw Term Loan available
to the Borrower at the Bank’s Office, in immediately available funds. In no
event shall the Borrower submit a Request for Term Loan Advance more frequently
than once each calendar month or after the expiration of the Draw Down Period.

                                (d)         Payments of Principal and Maturity.
Commencing on March 31, 2005 and on the last day of each month thereafter
through and including February 28, 2006, the Borrower shall make monthly
payments of interest only on the outstanding principal balance of the Multi-Draw
Term Loan at the rate or rates of interest then in effect and applicable to the
Multi-Draw Term Loan pursuant to Section 2.04 of this Agreement. Commencing on
March 31, 2006 and continuing on the last day of each month thereafter for
fifty-nine (59) consecutive months through and including January 31, 2011, the
Borrower shall make equal consecutive monthly payments of principal, each in the
amount equal to one/sixtieth (1/60th) of the principal amount of the Multi-Draw
Term Loan that is outstanding on March 1, 2006, together with interest on the
outstanding principal balance of the Multi-Draw Term Loan at the rate or rates
of interest then in effect and applicable to the Multi-Draw Term Loan pursuant
to Section 2.04 of this Agreement. Notwithstanding anything to the contrary
contained herein, if not sooner paid, all unpaid principal, accrued interest and
all other sums and costs incurred by the Bank pursuant to the Multi-Draw Term
Loan, the Multi-Draw Term Note or the making of the Multi-Draw Term Loan, shall
be due and payable on February 28, 2011, without notice, presentment or demand.

16

--------------------------------------------------------------------------------



                2.04         Interest Rates.

                                (a)          Interest Rates. The unpaid
principal amount of the Loans shall bear interest for each day until due at a
fluctuating rate per year (computed for the actual number of days elapsed on the
basis of a year of 360 days) equal to one or more bases selected by Borrower
from among the interest rate options set forth below (collectively, the “Rate”
or “Rates” or “Interest Rate Option” or “Interest Rate Options”).

                                Available Interest Rate Options

  Base Rate Option: The Base Rate Portion of the Loans shall bear interest at a
rate per annum for each day equal to the Base Rate for such day less 50 basis
points, such interest rate to change automatically from time to time effective
as of the effective date of each change in the Prime Rate and/or the Federal
Funds Rate. The Base Rate Option shall be available with respect to all of the
Loans.     Libor Advantage Rate Option: The Libor Advantage Rate Portion of the
Revolving Credit Loans and the Multi-Draw Term Loan during the Draw Down Period
and all Revolving Credit Loans which are made pursuant to a Cash Management
Agreement shall bear interest for each day equal to the Libor Advantage Rate for
such day plus 150 basis points. The Libor Advantage Rate shall be available only
with respect to the Revolving Credit Loans and the Multi-Draw Term Loan during
the Draw Down Period.     LIBOR Rate Option:  Each Rate Segment of the LIBOR
Rate Portion of the Loans shall bear interest for each day equal to the LIBOR
Lending Rate for such Rate Segment for such day plus 150 basis points. The LIBOR
Rate Option shall be available with respect to all of the Loans.

Notwithstanding anything contained in this Agreement to the contrary, prepayment
of any Portion bearing interest at the LIBOR Rate Option shall not be permitted
during a Rate Period or shall be subject to payment of a prepayment fee as set
forth in Section 2.15 hereof.

                                (b)          Interest After Maturity. After the
principal amount of any part of the Loans shall have become due (at maturity, by
acceleration after the occurrence of an Event of Default or otherwise), as
compensation to the Bank for the increased cost of administering the Loans, the
Loans will bear interest for each day until paid (before and after judgment) at
a rate per year (computed for the actual number of days elapsed on the basis of
a year of 360 days) which will be two percent (2%) above the then current Rate
which is in effect, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Rate which is in
effect.

17

--------------------------------------------------------------------------------



                                (c)          Usury. In the event the rates of
interest provided for in subsections (a) and (b) above or either of them are
finally determined by any Official Body to exceed the maximum rate of interest
permitted by applicable usury or similar Laws, their or its application will be
suspended and there will be charged instead the maximum rate of interest
permitted by such Laws. Any interest which has been collected by the Bank in
excess of the maximum rate of interest permitted by applicable usury or similar
Laws prior to the suspension of such Rates shall be applied to the principal
balance of the Loans.

                                (d)          Computation of Interest. In
computing interest on any Loan, the date of the making of the Loan or the first
day of a Rate Period, as the case may be, shall be included and the date of
payment or the expiration date of a Rate Period, as the case may be, shall be
excluded; provided, that if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

                2.05         Amounts. Every selection of, conversion to or
renewal of a Portion as to which the LIBOR Rate Option is applicable shall be in
an aggregate minimum principal amount of $500,000 and integral multiples of
$100,000.

                2.06         Selection, Conversion or Renewal of Rate Options.

                                                (a)          Selection of
Interest Rate Option. Subject to the other provisions hereof, the Borrower may
select any Interest Rate Option to apply to the Loans if the Interest Rate
Option is available for the Loan, as provided in Section 2.04 of this Agreement.
Subject to the other provisions hereof, the Borrower may convert any part of the
unpaid principal amount of the Loans from any Interest Rate Option to any other
Interest Rate Option and may renew the LIBOR Rate Option as to any Rate Segment:
(a) at any time with respect to conversion from the Base Rate Option or Libor
Advantage Rate Option to any other Interest Rate Option and (b) at the
expiration of any Rate Period with respect to conversion from or renewals of the
LIBOR Rate Option as to the Rate Segment corresponding to such expiring Rate
Period. Whenever the Borrower desires to select, convert or renew the LIBOR Rate
Option, the Borrower shall give the Bank Standard Notice thereof (which shall be
irrevocable, except as provided in Section 2.06 of this Agreement), specifying
the date, amount and type of the proposed new Interest Rate Option. If such
notice has been duly given, on and after the date specified in such notice,
interest shall be calculated upon the unpaid principal amount of the Loan or
Loans in question taking into account such selection, conversion or renewal.
Notwithstanding anything to the contrary contained in this Agreement, no Portion
of the outstanding principal amount of any Revolving Credit Loans may be
converted to, or continued as, LIBOR Rate Loans (i) when any default or Event of
Default has occurred and is continuing or (ii) if the last date of such LIBOR
Rate Loan Rate Period is after the Expiration Date. The Bank’s right to payment
of principal and interest under the Loans and the Notes shall in no way be
affected by the fact that one or more Rate Periods may be in effect. In the
absence of delivery of a continuation/conversion notice with respect to any
LIBOR Rate Loan at least three (3) Business Days before the last day of the then
current Rate Period with respect thereto, such LIBOR Rate Loan shall, on such
last day, automatically convert to a Base Rate Loan.

18

--------------------------------------------------------------------------------



                                (b)          Maximum Number of LIBOR Rate
Periods. Notwithstanding any other provisions in this Agreement to the contrary,
at no time shall more than three (3) different Rate Periods be in existence at
any time during the term of this Agreement. If Borrower attempts to give notice
of selection of a LIBOR Rate Loan when three (3) or more Rate Periods are in
existence, such notification shall be deemed to request the making of Base Rate
Loans instead of the LIBOR Rate Loans, unless Borrower promptly elects to cancel
the notice to make such new Loans by giving notice of cancellation to the Bank.

                2.07         Base Rate Fallback. If any Rate Period expires, any
Loan corresponding to such Rate Period which has not been converted or renewed
in accordance with Section 2.04 hereof automatically shall be converted to a
Base Rate Loan. If Borrower fails to select, or if Bank fails to offer, as
provided in Section 2.06 of this Agreement, an Interest Rate Option to apply to
any Loans made under the Notes, such borrowings shall be deemed to be Base Rate
Loans.

                 2.08        LIBOR Rate Lending Unlawful. If the Bank shall
determine (which determination shall, upon notice thereof to the Borrower be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law, rule, regulation or guideline, (whether
or not having the force of law) makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Bank to make,
continue or maintain any LIBOR Rate Loan or Libor Advantage Rate Loan as, or to
convert any loan into, a LIBOR Rate Loan of a certain duration, the obligations
of the Bank to make, continue, maintain or convert into any such LIBOR Rate
Loans or Libor Advantage Rate Loans shall, upon such determination, forthwith be
suspended until the Bank shall notify the Borrower that the circumstances
causing such suspension no longer exist, and all LIBOR Rate Loans and Libor
Advantage Rate Loans of such type shall automatically convert into Base Rate
Loans at the end of the then current Rate Periods with respect thereto or
sooner, if required by such law or assertion.

                2.09         Substitute Rate.  If the Bank shall have determined
that:

(a) US dollar deposits in the relevant amount and for the relevant Rate Period
are not available to the Bank in the London interbank market;   (b) by reason of
circumstances affecting the Bank in the London interbank, adequate means do not
exist for ascertaining the LIBOR Rate applicable hereunder to LIBOR Rate Loans
of any duration; or   (c) LIBOR no longer adequately reflects the Bank’s cost of
funding loans

then, upon notice from the Bank to the Borrower, the obligations of the Bank
under this Article II to make or continue any Loans as, or to convert any Loans
into, LIBOR Rate Loans of such duration shall forthwith be suspended until the
Bank shall notify the Borrower that the circumstances causing such suspension no
longer exist.

19

--------------------------------------------------------------------------------



                2.10         Funding by Branch, Subsidiary or Affiliate.

                                                                                (a)          Notional
Funding. The Bank shall have the right from time to time, prospectively or
retrospectively, without notice to the Borrower, to deem any branch, subsidiary
or affiliate of the Bank to have made, maintained or funded any part of the
LIBOR Rate Portion or LIBOR Advantage Rate Portion of the Loans at any time. Any
branch, subsidiary or affiliate so deemed shall be known as a “Notional LIBOR
Funding Office”. The Bank shall deem any part of the LIBOR Rate Portion or Libor
Advantage Rate Portion of the Loans or the funding therefore to have been
transferred to a different Notional LIBOR Funding Office if such transfer would
avoid or cure a situation in which the Bank declines to permit the Borrower to
select the LIBOR Rate Option or the Libor Advantage Rate Option because it is
unascertainable or impracticable for the Bank to provide same or would lessen
any compensation or indemnity payable to the Bank under this Agreement, and if
the Bank determines in its sole discretion that such transfer would be
practicable and would not have a material adverse effect on such part of the
Loans, the Bank or any Notional LIBOR Funding Office (it being assumed for
purposes of such determination that each part of the LIBOR Rate Portion or Libor
Advantage Rate Portion of the Loans is actually made or maintained by or funded
through the corresponding Notional LIBOR Funding Office). Notional LIBOR Funding
Offices may be selected by the Bank without regard to the Bank’s actual methods
of making, maintaining or funding the Loans or any sources of funding actually
used by or available to the Bank.

                                                                                (b)          Actual
Funding. The Bank shall have the right from time to time to make or maintain any
part of the LIBOR Rate Portion or Libor Advantage Rate Portion of the Loans by
arranging for a branch, subsidiary or affiliate of the Bank to make or maintain
such part of the LIBOR Rate Portion or the Libor Advantage Rate Portion of the
Loans. The Bank shall have the right to (i) hold any applicable Note payable to
its order for the benefit and account of such branch, subsidiary or affiliate or
(ii) request the Borrower to issue one or more promissory notes in the principal
amount of such part of the LIBOR Rate Portion or Libor Advantage Rate Portion of
the Loans payable to such branch, subsidiary or affiliate and with appropriate
changes reflecting that the holder thereof is not obligated to make any
additional Loans to the Borrower. The Borrower agrees to comply promptly with
any request under clause (ii) of this Section 2.10(b). If the Bank causes a
branch, subsidiary or affiliate to make or maintain any part of the Loans
hereunder, all terms and conditions of this Agreement shall, except where the
context clearly requires otherwise, be applicable to such part of the Loans and
to any note payable to the order of such part of the LIBOR Rate Portion or Libor
Advantage Rate Portion of the Loans as if the Loans were made or maintained by
the Bank and such note were a Note payable to the Bank’s order.

                2.11         Indemnities. In addition to the LIBOR Rate Loan
Prepayment Fee, the Borrower agrees to reimburse the Bank (without duplication)
for any increase in the cost to the Bank, or reduction in the amount of any sum
receivable by the Bank, in respect, or as a result of:

(a) any conversion or repayment or prepayment of the principal amount of any
LIBOR Rate Loans on a date other than the scheduled last day of the Rate Period
applicable thereto, whether pursuant to Section 2.04 or otherwise;

20

--------------------------------------------------------------------------------



(b) any Loans not being made as LIBOR Rate Loans in accordance with the
borrowing request thereof, other than solely as a result of the Bank’s
determination not to make a LIBOR Rate Loan; or   (c) any LIBOR Rate Loans not
being continued as, or converted into, LIBOR Rate Loans in accordance with the
continuation/conversion notice thereof, other than solely as a result of the
Bank’s determination not to make a LIBOR Rate Loan.

The Bank shall promptly notify the Borrower in writing of the occurrence of any
such event, such notice to state, in reasonable detail, the reasons therefore
and the additional amount required fully to compensate the Bank for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrower to the Bank within fifteen (15) days of its receipt of such notice,
and such notice shall, in the absence of manifest error, be conclusive and
binding on the Borrower. Any amount payable to the Bank under this Section 2.11
will bear interest at the Base Rate Option from the due date until paid (before
and after judgment). The Borrower understands, agrees and acknowledges the
following: (i) the Bank does not have any obligation to purchase, sell and/or
match funds in connection with the use of the LIBOR Rate as a basis for
calculating the rate of interest on a LIBOR Rate Loan, (ii) the LIBOR Rate may
be used merely as a reference in determining such rate, and (iii) the Borrower
has accepted the LIBOR Rate as a reasonable and fair basis for calculating such
rate, the LIBOR Rate Prepayment Fee, and other funding losses incurred by the
Bank. Borrower further agrees to pay the LIBOR Rate Prepayment Fee and other
funding losses, if any, whether or not the Bank elects to purchase, sell and/or
match funds.

                2.12         Increased Costs. If on or after the date hereof the
adoption of any applicable law, rule or regulation or guideline (whether or not
having the force of law), or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Bank with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(a) shall subject the Bank to any tax, duty or other charge with respect to its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans, or shall change the
basis of taxation of payments to the Bank of the principal of or interest on its
LIBOR Rate Loans or any other amounts due under this agreement in respect of its
LIBOR Rate Loans or its obligation to make LIBOR Rate Loans (except for the
introduction of, or change in the rate of, tax on the overall net income of the
Bank or franchise taxes, imposed by the jurisdiction (or any political
subdivision or taxing authority thereof) under the laws of the Commonwealth of
Pennsylvania); or

21

--------------------------------------------------------------------------------



(b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System of the United States)
against assets of, deposits with or for the account of, or credit extended by,
the Bank or shall impose on the Bank or on the London interbank market any other
condition affecting its LIBOR Rate Loans or its obligation to make LIBOR Rate
Loans;

and the result of any of the foregoing is to increase the cost to the Bank of
making or maintaining any LIBOR Rate Loan, or to reduce the amount of any sum
received or receivable by the Bank under this Agreement with respect thereto, by
an amount deemed by the Bank to be material, then, within 15 days after demand
by the Bank, the Borrower shall pay to the Bank such additional amount or
amounts as will compensate the Bank for such increased cost or reduction.

Any amount payable to the Bank under this Section 2.12 will bear interest at the
Base Rate Option from the due date until paid (before and after judgment).

                 2.13         Increased Capital Costs. If any change in, or the
introduction, adoption, effectiveness, interpretation, reinterpretation or
phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority affects or would affect the amount of capital
required or expected to be maintained by the Bank, or person controlling the
Bank, and the Bank determines (in its sole and absolute discretion) that the
rate of return on its or such controlling person’s capital as a consequence of
its commitments or the loans made by the Bank is reduced to a level below that
which the Bank or such controlling person could have achieved but for the
occurrence of any such circumstance, then, in any such case upon notice from
time to time by the Bank to the Borrower, the Borrower shall immediately pay
directly to the Bank additional amounts sufficient to compensate the Bank or
such controlling person for such reduction in rate of return. A statement of the
Bank as to any such additional amount or amounts (including calculations thereof
in reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrower. In determining such amount, the Bank may use any method
of averaging and attribution that it (in its sole and absolute discretion) shall
deem applicable.

                 2.14         Taxes. All payments by the Borrower of principal
of, and interest on, the LIBOR Rate Loans and all other amounts payable
hereunder shall be made free and clear of and without deduction for any present
or future income, excise, stamp or franchise taxes and other taxes, fees,
duties, withholdings or other charges of any nature whatsoever imposed by any
taxing authority, but excluding franchise taxes and taxes imposed on or measured
by the Bank’s net income or receipts (such non-excluded items being called
“Taxes”). In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder is required in respect of any Taxes pursuant to
any applicable law, rule or regulation, then the Borrower will

(a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;   (b) promptly forward to the Bank an official receipt or
other documentation satisfactory to the Bank evidencing such payment to such
authority; and   (c) pay to the Bank such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Bank will equal
the full amount the Bank would have received had no such withholding or
deduction been required.

22

--------------------------------------------------------------------------------



Moreover, if any Taxes are directly asserted against the Bank with respect to
any payment received by the Bank hereunder, the Bank may pay such Taxes and the
Borrower will promptly pay such additional amount (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
the Bank after the payment of such Taxes (including any Taxes on such additional
amount) shall equal the amount the Bank would have received had not such Taxes
been asserted.

                 If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fail to remit to the Bank the required receipts
or other required documentary evidence, the Borrower shall indemnify the Bank
for any incremental Taxes, interest or penalties that may become payable by the
Bank as a result of any such failure.

                2.15         Prepayments.

                                (a)             Base Rate Loans and Libor
Advantage Rate Loans. Borrower shall have the right at its option at any time
and from time to time to prepay without premium or penalty the Base Rate Portion
and the Libor Advantage Rate Portion of the Loans in whole or in part.

                                (b)             LIBOR Rate Loans. LIBOR Rate
Loans may be prepaid upon the terms and conditions set forth herein. For LIBOR
Rate Loans in connection with which the Borrower has or may incur Hedging
Obligations, additional obligations may be associated with prepayment, in
accordance with the terms and conditions of the applicable Hedging Contracts.
The Borrower shall give the Bank, no later than 11:00 a.m., Pittsburgh time, at
least three (3) Business Days notice of any proposed prepayment of any LIBOR
Rate Loans, specifying the proposed date of payment of such LIBOR Rate Loans,
and the principal amount to be paid. Each partial prepayment of the principal
amount of LIBOR Rate Loans shall be in the minimum principal amount of $100,000
and integral multiples of $100,000 and accompanied by the payment of all charges
outstanding on such LIBOR Rate Loans and of all accrued interest on the
principal repaid to the date of payment. Borrower acknowledges that prepayment
or acceleration of a LIBOR Rate Loan during a Rate Period shall result in the
Bank incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, all full or partial prepayments of LIBOR
Rate Loans shall be accompanied by, and the Borrower hereby promises to pay, on
each date a LIBOR Rate Loan is prepaid or the date all sums payable hereunder
become due and payable, by acceleration or otherwise, in addition to all other
sums then owing, an amount (“LIBOR Rate Loan Prepayment Fee”) determined by the
Bank pursuant to the following formula:

(i) the then current rate for United States Treasury securities (bills on a
discounted basis shall be converted to a bond equivalent) with a maturity date
closest to the end of the Rate Period as to which prepayment is made, subtracted
from   (ii) the LIBOR Lending Rate plus 150 basis points

If the result of this calculation is zero or a negative number, then there shall
be no LIBOR Rate Loan Prepayment Fee. If the result of this calculation is a
positive number, then the resulting percentage shall be multiplied by:

(iii) the amount of the LIBOR Rate Loan being prepaid.

the resulting amount shall be divided by:

(iv) 360

23

--------------------------------------------------------------------------------



and multiplied by:

(v) the number of days remaining in the Rate Period as to which the prepayment
is being made.

Said amount shall be reduced to present value calculated by using the referenced
United States Treasury securities rate and the number of days remaining on the
Rate Period for the LIBOR Rate Loan being prepaid.

The resulting amount of these calculations shall be the LIBOR Rate Loan
Prepayment Fee.

                                (c)           Application of Prepayments.
Prepayments of the Revolving Credit Loans shall be applied by the Bank first to
unpaid accrued interest and other charges which are due and owing and then to
the principal of the Base Rate Portion and the Libor Advantage Rate Portion of
the Revolving Credit Loans, unless otherwise directed by the Borrower at the end
of an Rate Period.

                2.16         Notices.  All notices under Sections 2.01(c), 2.04
or 2.15 hereof shall be Standard Notices and shall be in writing. Section 8.05
hereof shall govern the method and effective dates of such notices. Written
notices by the Borrower shall not be deemed records of the Bank within the
meaning of Section 2.19 hereof whether or not received by the Bank. The Bank may
conclusively rely without inquiry on any notice purporting to be from an officer
of the Borrower.

                2.17         Interest Payment Dates . Accrued interest on the
Loans will be due and payable on each Interest Payment Date. After maturity of
any part of the Loans (at maturity, by acceleration or otherwise), interest on
such part of the Loans will be due and payable on demand.

                2.18         Payments; Application of Payments. (a) All payments
to be made in respect of principal, interest, fees or other amounts due from the
Borrower under this Agreement or under the Note are payable at 2:00 p.m.,
Pittsburgh time, on the day when due, without presentment, demand, protest or
notice of any kind, all of which are expressly waived, and an action for the
payments will accrue immediately. All such payments must be made to the Bank at
its Office in U.S. dollars and in funds immediately available at such Office,
without setoff, counterclaim or other deduction of any nature. All such payments
shall be applied at the option of the Bank to accrued and unpaid interest,
outstanding principal and other sums due under this Agreement in such order as
the Bank, in its sole discretion, shall elect. On the day when any such payment
shall be due, the Bank shall deduct the amount of such payment from any deposit
account maintained by the Borrower with the Bank, or, if borrowing availability
exists under Section 2.01 of this Agreement and sufficient funds are not
available in any deposit accounts maintained by the Borrower with the Bank,
advance to the Borrower the amount of such payment, with such amount to be
immediately repaid by the Borrower to the Bank, for the account of the Bank,
and, until paid, added to the outstanding principal of the Loans. In addition,
the Borrower and the Bank acknowledge that payments and borrowings of the
Revolving Credit Loans may be made on a daily basis pursuant to the Cash
Management Agreement.

24

--------------------------------------------------------------------------------



                (b)           Prior to the occurrence of an Event of Default,
except as otherwise provided herein, payments shall be applied by the Bank as
directed by the Borrower, provided that such direction could not reasonably be
expected to result in the occurrence of an Event of Default. In the absence of
any direction by the Borrower, prior to the occurrence of an Event of Default,
payments shall be applied by the Bank as follows: (i) first, to outstanding fees
and expenses owing pursuant to the terms of this Agreement, (ii) second, to
accrued and unpaid interest, and (iii) third, to the outstanding principal
amount of the Loans in such order and in proportions as the Bank may elect, with
any such principal payments being applied in a manner to avoid any LIBOR Rate
Loan Prepayment Fee to the extent possible. After the occurrence of an Event of
Default, all such payments shall be applied at the option of the Bank to
outstanding fees and expenses owing pursuant to the terms of this Agreement,
accrued and unpaid interest, outstanding principal and other sums due under this
Agreement in such order as the Bank, in its sole discretion, shall elect.

                2.19         Loan Account . The Bank will open and maintain on
its books a loan account (the “Loan Account”) with respect to Loans made,
repayments, prepayments, the computation and payment of interest and fees and
the computation and final payment of all other amounts due and sums paid to the
Bank under this Agreement. Except in the case of manifest error in computation,
the Loan Account will be conclusive and binding on the Borrower as to the amount
at any time due to the Bank from the Borrower under this Agreement or the Notes.

                2.20         Financing Statements . The Borrower agrees that the
Bank is authorized to execute and file all financing statements describing the
property in which the Bank has a security interest under the Security Agreement.

                2.21         Termination.  The revolving credit facility made
available to Borrowers under Section 2.01 of this Agreement is terminable by the
Bank at its sole discretion on the Expiration Date or upon the occurrence and
continuance of an Event of Default under this Agreement.

                2.22         Letters of Credit. Relying on the representations
and warranties set forth in this Agreement, and subject to such terms and
conditions as the Bank may from time to time require (including without
limitation conditions analogous to the conditions set forth in Article IV of
this Agreement, and the execution and delivery by the Borrower of the Bank’s
standard form of letter of credit application in such form as shall be
acceptable to the Bank), the Bank agrees to issue a standby letter of credit (in
such form as shall be acceptable to the Bank)(the “Letter of Credit”) for the
account of the Borrower and for the benefit of Wells Fargo Bank Northwest,
National Association in the face or stated amount at any time outstanding not
exceeding One Million Eight Hundred Thousand Dollars ($1,800,000) in the form
attached hereto as Exhibit “D”. The Bank shall the right, in its sole
discretion, to refuse to extend the Letter of Credit (or amendment thereof)
beyond the stated expiration date of the Letter of Credit and to give notice to
the Borrower or any beneficiary of the Letter of Credit of such decision of the
Bank. If the Letter of Credit remains outstanding on the date when the Revolving
Credit Loans shall be due and payable (by acceleration or otherwise), the
Borrower shall either (i) deposit funds with the Bank in an amount equal to 105%
of the aggregate face or stated amount of the Letter of Credit at that time
outstanding (less any draws under the Letter of Credit which have been
reimbursed by the Borrower), or (ii) arrange for the issuance of a backing
letter of credit in favor of the Bank securing the Bank’s obligations under any
outstanding Letter of Credit, in form and substance reasonably satisfactory to
the Bank and issued by a financial institution reasonably acceptable to the
Bank, all to be held by the Bank as additional collateral to reimburse the Bank
for any draws under the Letter of Credit for so long as and to the extent the
Letter of Credit remains outstanding.

25

--------------------------------------------------------------------------------



                2.23         Letter of Credit Fees. The Borrowers shall pay to
the Bank a fee equal to one hundred basis points (1.00%) per annum (based on a
360 day year) based on the face amount of the Letter of Credit. The Letter of
Credit fee shall be paid quarterly in arrears on the last day of each calendar
quarter. In addition, the Borrower shall upon the issuance of the Letter of
Credit and thereafter pay to the Bank all issuance and amendment fees and
minimum commissions, cable, draw, overnight delivery and other fees as are
customarily charged by the Bank in accordance with the Bank’s standard rate
schedules from time to time.

                2.24         Additional Understandings Regarding the Letter of
Credit. In order to induce the Bank to issue the Letter of Credit:

                                (a)          Borrower agrees that the Bank shall
not be responsible or liable for, and the obligation of Borrower to reimburse
the Bank for any payment made by the Bank under or in respect of the Letter of
Credit shall not be affected by (A) the validity, enforceability or genuineness
of any instrument or document (or any endorsement thereof) presented under the
Letter of Credit which, upon examination by the Bank and in the absence of gross
negligence or willful misconduct, appears on its face to be in accordance with
the terms and conditions of the Letter of Credit, even if such instrument or
document (or such endorsement) is proven to be invalid, unenforceable,
fraudulent or forged, or (B) any dispute between Borrower and the beneficiary or
beneficiaries under the Letter of Credit; and

                                (b)          Borrower agrees that drawings under
the Letter of Credit issued hereunder may be made only upon presentation of an
appropriate sight draft accompanied by any certificates required under the
Letter of Credit to be submitted to Bank in connection with a drawing; the Bank
shall use its best efforts to provide Borrower with notice of the presentment of
any documents and sight drafts requesting a drawing under the Letter of Credit
promptly after receipt of such documents and sight drafts by the Bank and will
give Borrower notice of any drawings no later than three (3) Business Days
following the drawing; and

                                (c)          Borrower agrees that the Letter of
Credit shall not have an expiry date later than the earlier of (i) 364 days from
the date such Letter of Credit was issued, or (ii) the Expiration Date.

26

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES

                The Borrower represents and warrants to the Bank that:

                3.01  Organization and Qualification . Each of the Borrower and
the Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Each of the
Borrower and the Guarantor is duly qualified or licensed to do business as a
foreign corporation and is in good standing in all jurisdictions in which the
ownership of its properties or the nature of its activities or both makes such
qualification or licensing necessary. Schedule 3.01 to this Agreement states as
of the Closing Date the jurisdiction of incorporation of the Borrower and the
Guarantor and each jurisdiction in which the Borrower and the Guarantor are each
qualified to do business as a foreign corporation.

                3.02  Power to Carry on Business; Licenses . Each of the
Borrower and the Guarantor has all requisite power and authority to own and
operate its properties and to carry on its business as now conducted and as
presently planned to be conducted in all material respects. Each of the Borrower
and the Guarantor has all licenses, permits, consents and governmental approvals
or authorizations necessary to carry on its business as now conducted in all
material respects.

                3.03  Authority and Authorization . The Borrower has corporate
power and authority to execute and deliver this Agreement, the Notes, the
Security Agreements and the other Loan Documents, executed by the Borrower, to
make the borrowings provided for in this Agreement, to execute and deliver the
Notes in evidence of such borrowings and to perform its obligations under this
Agreement, the Notes, the Security Agreement and the other Loan Documents. The
Guarantor has corporate power and authority to execute and deliver the Guaranty
executed by the Guarantor and to perform its obligations under the Guaranty and
the other Loan Documents to which it is a party. All such action has been duly
and validly authorized by all necessary corporate proceedings on the part of
each of the Borrower and the Guarantor.

                3.04  Execution and Binding Effect . This Agreement, the Notes,
the Security Agreement and the other Loan Documents have been duly and validly
executed and delivered by the Borrower and each such document or agreement
constitutes a legal, valid and binding obligation of the Borrower enforceable in
accordance with its terms. The Guaranty has been duly and validly executed and
delivered by the Guarantor and constitutes a legal, valid and binding obligation
of the Guarantor enforceable in accordance with its terms.

                3.05  Absence of Conflicts . Neither the execution and delivery
of this Agreement, the Notes, the Security Agreement or the other Loan
Documents, nor the consummation of the transactions contemplated in any of them,
nor the performance of or compliance with their terms and conditions will (a)
violate any Law, (b) conflict with or result in a breach of or a default under
the Articles of incorporation or by-laws of the Borrower or the Guarantor or any
agreement or instrument to which the Borrower or the Guarantor is a party or by
which it or any of its properties may be subject or bound or (c) result in the
creation or imposition of any Lien upon any property of the Borrower or the
Guarantor.

27

--------------------------------------------------------------------------------



                3.06  Authorizations and Filings. No authorization, consent,
approval, license, exemption or other action by, and no registration,
qualification, designation, declaration or filing with, any Official Body is or
will be necessary or advisable in connection with the execution and delivery of
this Agreement, the Notes, the Security Agreement or the other Loan Documents,
the consummation of the transactions contemplated in any of them, or the
performance of or compliance with the terms and conditions of this Agreement,
the Notes, the Security Agreement or the other Loan Documents.

                3.07  Ownership and Control . Schedule 3.07 to this Agreement
states as of the Closing Date the authorized capitalization of the Borrower and
the Guarantor (including capital stock of the Borrower and the Guarantor held in
Treasury), the number of shares of each class of capital stock issued and
outstanding of the Borrower and Guarantor and the number and percentage of
outstanding shares of each such class of capital stock of the Borrower and the
names of the record and beneficial owners of such shares of the Borrower. The
outstanding shares have been duly authorized and validly issued and are fully
paid and non-assessable. Schedule 3.07 to this Agreement describes as of the
Closing Date all outstanding options, rights and warrants issued by either the
Borrower or the Guarantor for the acquisition of shares of the capital stock of
the Borrower or the Guarantor, all outstanding securities or obligations
convertible into such shares and all agreements by the Borrower or the Guarantor
to issue or sell such shares. Schedule 3.07 to this Agreement describes as of
the Closing Date all options, sale agreements, pledges, proxies, voting trusts,
powers of attorney and other agreements or instruments binding upon any of its
shareholders with respect to beneficial or record ownership of or voting rights
with respect to shares of the capital stock of the Borrower.

                3.08  Officers and Directors of the Borrower . Schedule 3.08 to
this Agreement states as of the Closing Date the officers and directors of the
Borrower and the Guarantor.

                3.09  Subsidiaries. The Borrower does not have any Subsidiaries.
The Guarantor has no Subsidiaries other than the Borrower.

                3.10  Business . Schedule 3.10 to this Agreement describes the
business of the Borrower as presently conducted and presently planned to be
conducted.

                3.11  Title to Property . The Borrower has good and marketable
title in fee simple to all real property and good and marketable title to all
other property purported to be owned by it, including that reflected in the most
recent balance sheet referred to in Section 3.12 of this Agreement or submitted
pursuant to Section 5.01(a) of this Agreement (except as sold or otherwise
disposed of in the ordinary course of business), subject only to Liens not
forbidden by Section 6.01 of this Agreement.

28

--------------------------------------------------------------------------------



                3.12  Financial Statements.

                                (a)          The Borrower has delivered to the
Bank audited consolidated and consolidating balance sheets and related
statements of income and retained earnings and cash flow of the Borrower and the
Guarantor for the fiscal year ended December 31, 2003, as audited by Beard
Miller Company. Such financial statements (including the notes) present fairly
the financial condition of the Borrower and the Guarantor as of the end of such
fiscal periods and the results of its operations and the changes in financial
position for the fiscal periods then ended, all in conformity with GAAP applied
on a basis consistent with that of the preceding fiscal periods. In addition,
the Borrower and the Guarantor have provided interim internally prepared
consolidated and consolidating financial statements and a balance sheet for the
period ended September 30, 2004. Such interim financial statements present
fairly the financial condition of the Borrower and of the end of such fiscal
period.

                                (b)          The Borrower and the Guarantor have
delivered to the Bank projections (the “Projections”) covering the fiscal year
ending December 31, 2005. The Projections were internally prepared by Borrower
and represent the best available good faith estimate of the Borrower and the
Guarantor regarding the course of the business of the Borrower and the Guarantor
for the periods covered by such projections. The assumptions set forth in the
Projections are reasonable and realistic based on current economic conditions.
Neither the Borrower nor the Guarantor knows of any fact, circumstance or
condition that is likely to prevent the Borrower and the Guarantor from
achieving the performance levels set forth in the Projections.

                3.13  Taxes. All tax returns required to be filed by each of the
Borrower and the Guarantor have been properly prepared, executed and filed. All
taxes, assessments, fees and other governmental charges upon the Borrower or
upon any of its properties, income, sales or franchises which are due and
payable have been paid. The reserves and provisions for taxes on the books of
the Borrower are adequate for all open years and for its current fiscal period.
The Borrower does not know of any proposed additional assessment or basis for
any assessment for additional taxes (whether or not reserved against).

                3.14  Contracts . Except as described in Schedule 3.14 to this
Agreement, as of the Closing Date, the Borrower is not a party to any contract,
agreement, lease or instrument which is material to the business, financial
condition or operations of the Borrower and, except as described in Schedule
3.14, as of the Closing Date, the Borrower is not in default in the terms or
conditions of any agreement, lease or instrument of any kind other than
agreements, leases or instruments which are terminable at will by the Borrower
without penalty or which are not, singly or in the aggregate, material to the
assets, business, operations or financial condition of the Borrower and Borrower
has received no notice or indication of termination, revocation or forfeiture of
any such material agreements by the other party or parties to any such material
agreements.

29

--------------------------------------------------------------------------------



                3.15  Litigation . There is no pending, contemplated or
threatened action, suit or proceeding by or before any Official Body against or
affecting the Borrower, at law or equity, which if adversely decided would have
a material adverse effect on the assets, business, operations or financial
condition of the Borrower or on the ability of the Borrower to perform its
obligations under this Agreement, the Notes, the Security Agreement or the other
Loan Documents.

                3.16  Compliance with Laws . Neither the Borrower nor the
Guarantor is in violation of or subject to any material contingent liability on
account of any Law.

                3.17  Pension Plans . (a) Each Plan has been and will be
maintained and funded, in accordance with its terms and with all provisions of
ERISA and other applicable laws; (b) no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan; (c) no liability to the
Pension Benefit Guaranty Corporation (the “PBGC”) has been incurred with respect
to any Plan, other than for premiums due and payable; (d) no Plan has been
terminated, no proceedings have been instituted to terminate any Plan, and there
exists no intent to terminate or institute proceedings to terminate any Plan;
(e) no withdrawal, either complete or partial, has occurred or commenced with
respect to any multi-employer Plan, and there exists no intent to withdraw
either completely or partially from any multi-employer Plan; and (f) there has
been no cessation of, and there is no intent to cease, operations at a facility
or facilities where such cessation could reasonably be expected to result in a
separation from employment of more than 20% of the total number of employees who
are participants under a Plan.

                3.18  Patents, Licenses, Franchises . The Borrower owns or
possesses all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate the Borrower’ properties and to carry on
their business as presently conducted and presently planned to be conducted
without conflict with the rights of others. Except as set forth on Schedule 3.18
to this Agreement, no patent, trademark, service mark, trade name, copyright,
license, franchise or permit or right with respect to the foregoing is of
material importance to the business of the Borrower, and there is no reason to
anticipate any material liability to the Borrower in respect of any claim of
infringement of any kind. Notwithstanding the foregoing, the Bank acknowledges
that the Borrower has not filed for federal tradename or trademark protection of
the Borrower’s name.

                3.19  Environmental Matters .

                                (a)          To the best of the Borrower’s
knowledge, after due inquiry, neither the Borrower nor any of its Affiliates is
in violation of The Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), the Superfund Amendments and Reauthorization
Act of 1986, The Resource Conservation and Recovery Act of 1976, as amended by
the Hazardous and Solid Waste Amendments of 1984, The Clean Water Act, The Toxic
Substances Control Act and The Clean Air Act or any rule or regulation
promulgated pursuant to any of the foregoing statutes, or any other federal,
state or local environmental law, statute, rule, regulation or ordinance
applicable to the Borrower or its properties (all of the foregoing are sometimes
collectively referred to in this Section 3.19 as the “Environmental Laws”);

30

--------------------------------------------------------------------------------



                                (b)          To the best of Borrower’s
knowledge, after due inquiry, neither the Borrower nor any of its Affiliates,
directors, officers, employees, agents or independent contractors has arranged,
by contract, agreement or otherwise, (i) for the disposal or treatment of, or
(ii) with a transporter for the transport for disposal or treatment of, any
hazardous substance (as defined by CERCLA, as amended), owned, used or possessed
by the Borrower, identified by the EPA on the National Priorities List, 40
C.F.R. Part 300, (or proposed by the EPA in the Federal Register for listing on
such National Priorities List) or identified under any corresponding state
statute or regulation concerning cleanup of waste disposal sites (a “State
Superfund Law”), at any location;

                                (c)          To the best knowledge of the
Borrower after due inquiry, no predecessor (as defined by CERCLA, as amended)
has arranged by contract, agreement or otherwise, (i) for the disposal or
treatment of, or (ii) with a transporter for transport for the disposal or
treatment of, any hazardous substance (as defined by CERCLA, as amended), owned,
used or possessed by any Predecessor at any location;

                                (d)          Neither the Borrower nor any of its
Affiliates “owned” or “operated” any “facility” (within the meaning of CERCLA,
as amended, or any State Superfund Law) at the time any hazardous substances
were disposed of in violation of any Environmental Law.

                3.20  Margin Stock . The Borrower will not make any borrowing
under this Agreement for the purpose of buying or carrying any “margin stock”,
as such term is used in Regulation U and related regulations of the Board of
Governors of the Federal Reserve System, as amended from time to time. The
Borrower does not own any “margin stock”. The Borrower is not engaged in the
business of extending credit to others for such purpose, and no part of the
proceeds of any borrowing under this Agreement will be used to purchase or carry
any “margin stock” or to extend credit to others for the purpose of purchasing
or carrying any “margin stock”.

                3.21  No Event of Default; Compliance with Agreements . No event
has occurred and is continuing and no condition exists which constitutes an
Event of Default or Potential Default. The Borrower is not in violation of any
term of any charter instrument or bylaw.

                3.22  No Material Adverse Change . Since December 31, 2003,
there has been no material adverse change in the assets, business, operations or
financial condition of the Borrower or the Guarantor.

                3.23  Accurate and Complete Disclosure . No representation or
warranty made by the Borrower under this Agreement, the Notes, the Security
Agreement or the other Loan Documents and no statement made by the Borrower in
any financial statement (furnished pursuant to Sections 3.12 or 5.01 or
otherwise), certificate, report, exhibit or document furnished by the Borrower
to the Bank pursuant to or in connection with this Agreement is false or
misleading in any material respect (including by omission of material
information necessary to make such representation, warranty or statement not
misleading). The Borrower has disclosed to the Bank in writing every material
fact known to the Borrower which is peculiar to the Borrower and materially and
adversely affects, and would materially and adversely affect, the assets,
business, operations or financial condition of the Borrower or the ability of
the Borrower to perform its obligations under this Agreement, the Notes, the
Security Agreement and the other Loan Documents.

31

--------------------------------------------------------------------------------



                3.24  Security Interest . The security interest in the
collateral granted to the Bank pursuant to the Security Agreement (i) except as
provided in Schedule 3.24 to this Agreement, constitutes and (subject to the
Continuation Actions, as described below) will continue to constitute a
perfected security interest under the Code entitled to all of the rights,
benefits and priorities provided by the Code and (ii) except as otherwise
permitted under Section 6.01 of this Agreement, is and will continue to be
superior and prior to the rights of all third parties existing on the date of
this Agreement or arising after the date of this Agreement whether by lien or
otherwise, to the full extent provided by Law. All such action as is necessary
or advisable to establish such rights of the Bank has been taken or will be
taken at or prior to the time required for such purpose and there will be upon
execution and delivery of the Loan Documents no necessity of any further action
in order to preserve, protect and continue such rights except the filing of
continuation statements with respect to such financing statements within six
months prior to each five year anniversary of the filing of such financing
statements and continued possession by the Bank of the collateral delivered to
it (such actions shall sometimes be referred to herein as the “Continuation
Actions”). All filing fees and other expenses in connection with each such
action shall be paid by the Borrower and the Bank shall be reimbursed by the
Borrower for any such fees and expenses incurred by the Bank.

                3.25  Qualified Accounts. With respect to all accounts from time
to time scheduled, listed or referred to in any certificate, statement or report
delivered to the Bank and purported to be Qualified Accounts by the Borrower,
Borrower warrants and represents to the Bank that (a) the accounts are genuine,
are in all respects what they purport to be, and are not evidenced by a note,
instrument or judgment; (b) the accounts represent undisputed, bona fide
transactions completed in accordance with the terms and provisions contained in
the documents delivered to the Bank with respect to the accounts; (c) no
payments have been or will be made on the accounts except payments immediately
delivered to the Bank pursuant to this Agreement; (d) there are no material
setoffs, counterclaims or disputes existing or asserted with respect to the
accounts and the Borrower has not made any agreement with any account debtor for
any deduction from any account; (e) there are no facts, events or occurrences
which in any way impair the validity or enforcement of any account or tend to
reduce the amount payable under any account as shown on the respective
certificates and statements, any books and records and all invoices and
statements delivered to the Bank with respect to any account; (f) all account
debtors have the capacity to contract and, to the best of the Borrower’s
knowledge, are solvent; (g) the services furnished and/or goods sold giving rise
to any account are not subject to any lien, claim, encumbrance or security
interest except that of the Bank; (h) to the best of the Borrower’s knowledge,
there are no proceedings or actions which are threatened or pending against any
account debtor which might result in any material adverse change in such account
debtor’s financial condition; (i) the account is not an account with respect to
which the account debtor is an Affiliate or a director, officer or employee of
either of the Borrower or an Affiliate; (j) the account does not arise with
respect to goods which have not been shipped or arise with respect to services
which have not been fully performed and accepted as satisfactory by the account
debtor; (k) the account is not an account with respect to which the account
debtor’s obligation to pay the account is conditional upon the account debtor’s
approval or is otherwise subject to any repurchase obligation or return right,
as with sales made on a bill-and-hold, guaranteed sale, sale-and-return, or sale
on approval basis; and (l) the amounts shown on the applicable certificates,
statements, books and records and all invoices and statements which may be
delivered to the Bank with respect to such accounts are actually and absolutely
owing to the Borrower and are not in any way contingent. The Borrower shall
immediately notify the Bank in the event that any such account ceases to satisfy
the above representations and warranties.

32

--------------------------------------------------------------------------------



                3.26  Inventory Warranties. With respect to inventory scheduled,
listed or referred to in any certificate, statement or report of any Borrower
delivered to the Bank, the Borrower warrants and represents that (a) such
inventory is located on the premises listed on Schedule A to the Security
Agreement as to which the Borrower has obtained Landlord’s Waivers and is not in
transit; (b) the Borrower has good, indefeasible and merchantable title to such
inventory and such inventory is not subject to any lien or security interest
whatsoever except for the security interest granted to the Bank; (c) such
inventory is of good merchantable quality, free from any defects or
obsolescence; (d) such inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties;
and (e) the completion of manufacture and sale or other disposition of such
inventory by the Bank following an Event of Default shall not require the
consent of any person and shall not constitute a breach or default under any
contract or agreement to which the Borrower is a party or to which the inventory
is subject. The Borrower shall immediately notify the Bank in the event that any
such inventory ceases to satisfy the above representations and warranties.

                3.27  Solvency. After the making of the Loans, the Borrower (a)
will be able to pay its debts as they become due, (b) will have funds and
capital sufficient to carry on its business and all businesses in which it is
about to engage, and (c) will own property having a value both at fair valuation
and at fair saleable value in the ordinary course of the Borrower’s respective
business greater than the amount required to pay its debts as they become due.
The Borrower will not be rendered insolvent by the execution and delivery of
this Agreement, the borrowing hereunder and/or the consummation of any
transactions contemplated herein.

                3.28 Anti-Terrorism Laws. (a) None of the Borrower, the
Guarantor, nor any of their Subsidiaries or Affiliates is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

33

--------------------------------------------------------------------------------



                (b)          None of the Borrower, the Guarantor, nor any of
their Subsidiaries or Affiliates or their respective agents acting or
benefiting in any capacity in connection with this Agreement or other
transactions hereunder, is any of the following (each a “Blocked Person”): (i) a
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (ii) a Person owned or controlled by, or
acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order No. 13224; (iii) a
Person or entity with which the Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; (iv) a Person or entity
that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order No. 13224; (v) a Person or entity that is
named as a “specially designated national” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list, or (vi) a person or entity who is affiliated or associated with a
person or entity listed above. None of the Borrower, the Guarantor, nor any of
their Subsidiaries or any of their Affiliates acting in any capacity in
connection with this Agreement or any other transaction hereunder (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224.

ARTICLE IV

CONDITIONS OF LENDING

                The obligation of the Bank to make any Loan is subject to the
accuracy as of the Closing Date of the representations and warranties contained
in this Agreement and the other Loan Documents, to the performance by the
Borrower of its obligations to be performed under this Agreement and under the
other Loan Documents on or before the date of such Loan and to the satisfaction
of the following further conditions:

                4.01  Representations and Warranties; Events of Default and
Potential Defaults . The representations and warranties contained in Article III
shall be true and correct on and as of the date of the Revolving Credit Loans
and the Closing Date, with the same effect as though made on and as of each such
date. On the Closing Date, the Borrower shall have delivered a Certificate to
that effect signed by the President of the Borrower. On the date of the
Revolving Credit Loans and each of the Term Loans, no Event of Default and no
Potential Default shall have occurred and be continuing or exist or shall occur
or exist after giving effect to the Loan to be made on such date. On the Closing
Date, the Borrower shall have delivered a Certificate to that effect signed by
the President of the Borrower.

                4.02  Proceedings and Incumbency . On the Closing Date, each of
the Borrower and the Guarantor shall have delivered to the Bank a certificate,
in form and substance satisfactory to the Bank, dated the Closing Date and
signed on behalf of each of the Borrower and the Guarantor by the Secretary or
Assistant Secretary of the Borrower and the Guarantor, as the case may be,
certifying as to (a) true copies of the Articles of Incorporation and bylaws of
the Borrower or the Guarantor all as in effect on such date, (b) true copies of
all corporate action taken by the Borrower or the Guarantor relative to this
Agreement, the Notes, the Security Agreement and the other Loan Documents,
including but not limited to that described in Section 3.03 of this Agreement,
and (c) the names, true signatures and incumbency of the officers of the
Borrower or the Guarantor authorized to execute and deliver this Agreement, the
Notes, the Security Agreement and the other Loan Documents. The Bank may
conclusively rely on each such certificate unless and until a later certificate
revising the prior certificate has been received by the Bank.

34

--------------------------------------------------------------------------------



                4.03  Opinion of Counsel . On the Closing Date, there shall have
been delivered to the Bank a written opinion, dated the Closing Date, of Eckert
Seamans Cherin & Mellott, LLC, counsel for the Borrower and the Guarantor,
satisfactory in terms, form and substance to the Bank and its counsel.

                4.04  Agreement and Notes . On the Closing Date, this Agreement
and the Notes executed by the Borrower, all satisfactory in terms, form and
substance to the Bank, shall have been delivered to the Bank.

                4.05  Security Agreement . On the Closing Date, the Security
Agreement, satisfactory in terms, form and substance to the Bank, shall have
been executed and delivered by the Borrower to the Bank and shall be in effect
and all filings contemplated by the Security Agreement shall have been made.

                4.06  UCC Financing Statements . On or before the Closing Date,
all UCC-1 financing statements to be filed pursuant to the Loan Agreement or the
Security Agreement and the other Loan Documents shall have been duly filed and
shall be in effect.

                4.07 Borrowing Base Certificate. On the Closing Date, the
Borrower shall have executed and delivered a completed Borrowing Base
Certificate in the form attached hereto as Exhibit “E”.

                4.08 Landlord’s Waivers. On or before the Closing Date, the
Borrower shall have delivered to the Bank Landlord’s Waivers from the Lessor
covering the Borrower’s locations in New Castle, Pennsylvania and Brewton,
Alabama, all in form and substance satisfactory to the Bank.

                4.09 Guaranty. On or before the Closing Date, the Guaranty,
satisfactory in terms, form and substance to the Bank, shall have been executed
and delivered by the Guarantor to the Bank.

                4.10 Deposit Accounts. On or before the Closing Date, Borrower
shall have opened and shall be maintaining its primary deposit and operating
accounts with the Bank.

                4.11. Lien Searches. On or before the Closing Date, Borrower
shall have delivered to the Bank UCC lien, judgment, bankruptcy and litigation
searches covering the Borrower in the Commonwealth of Pennsylvania evidencing no
Liens that are unsatisfactory to the Bank, all in form and substance
satisfactory to the Bank.

35

--------------------------------------------------------------------------------



                4.12  Other Documents and Conditions . On or before the Closing
Date, the following documents and conditions shall have been delivered or
satisfied by or on behalf of the Borrower to the Bank:

                                (a)          Good Standing and Tax Lien
Certificates. Good Standing Certificate of the Department of State of
Pennsylvania and the Department of State of Nevada certifying to the good
standing and corporate status of the Borrower and the Guarantor, respectively.

                                (b)          Financial Statements. Financial
statements in form and substance satisfactory to the Bank, as described in
Section 3.12 of this Agreement.

                                (c)          Insurance. Evidence, in form and
substance satisfactory to the Bank, that the business and all assets of the
Borrower and the corporate sureties are adequately insured and that the Bank has
been named as lender’s loss payee and additional insured on all policies of
insurance covering Collateral (as defined in the Security Agreement).

                                (d)          No Material Adverse Change.
Evidence satisfactory to the Bank that no material adverse change has occurred
with respect to the Borrower and the Guarantor since December 31, 2003.

                                (e)          Other Documents and Conditions.
Such other documents and conditions as may be required to be submitted to the
Bank by the terms of this Agreement or of any Loan Document.

                4.13  Details, Proceedings and Documents. All legal details and
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory to the Bank and the Bank shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Bank, as the Bank may from time to time request.

                4.14  Fees and Expenses. The Borrower shall have paid all fees
and charges as required for the Closing and relating to the Closing, including
legal fees, closing costs, filing and notary fees, and any other similar matters
pertinent to the closing.

ARTICLE V

AFFIRMATIVE COVENANTS

                The Borrower covenants to the Bank as follows:

                5.01  Reporting and Information Requirements.

36

--------------------------------------------------------------------------------



                                (a)          Annual Reviewed Reports. As soon as
practicable, and in any event within 90 days after the close of each fiscal year
of the Borrower and the Guarantor, the Borrower will furnish to the Bank audited
consolidated and consolidating statements of income, retained earnings and cash
flow of the Borrower and the Guarantor for such fiscal year and an audited
consolidated and consolidating balance sheet of the Borrower and the Guarantor
as of the close of such fiscal year, and notes to each, all in reasonable
detail, setting forth in comparative form the corresponding figures for the
preceding fiscal year, with such statements and balance sheet to be certified by
Beard Miller Company LLP or other independent certified public accountants of
recognized standing selected by the Borrower and satisfactory to the Bank. The
certificate or report of such accountants shall be free of exception or
qualifications not acceptable to the Bank and shall in any event contain a
written statement of such accountants substantially to the effect that such
accountants reviewed such statements and balance sheet in accordance with GAAP
applied on a basis consistent with that of the preceding fiscal year (except for
changes in application in which such accountants concur). Together with delivery
of such statements, the Borrower will provide to the Bank a copy of any
management letters delivered by such accountants to the management of Borrower.

                                (b)          Quarterly Reports. As soon as
practicable, and in any event within 45 days after the close of each fiscal
quarter of the Borrower during the term of this Agreement, the Borrower will
furnish to the Bank internally prepared consolidated and consolidating
statements of income for the Borrower and the Guarantor for such fiscal period
and for the portion of the fiscal year to the end of such fiscal period and a
consolidated and consolidating balance sheet of the Borrower and the Guarantor
as of the close of such fiscal period, all in reasonable detail. All such income
statements and balance sheets shall be prepared by the Borrower and certified by
the President, Treasurer or chief financial officer of the Borrower as
presenting fairly the financial position of the Borrower and the Guarantor as of
the end of such quarter and the results of their operations for such periods
subject to year end adjustment, in conformity with GAAP applied in a manner
consistent with that of the most recent audited financial statements furnished
to the Bank.

                                (c)          Compliance Certificate. Within 45
days after the end of each fiscal year of the Borrower and within 45 days after
the end of each fiscal quarter, the Borrower will deliver to the Bank a
certificate, in the form attached to this Agreement as Exhibit “F“, dated as of
the end of such fiscal year or quarter, as the case may be, signed on behalf of
the Borrower by its President, Treasurer or chief financial officer stating
that, as of the date of the certificate, no Event of Default or Potential
Default has occurred and is continuing or exists, or if an Event of Default or
Potential Default has occurred and is continuing or exists, specifying in detail
the nature and period of existence of the Event of Default or Potential Default
and any action taken or contemplated to be taken by the Borrower.

                                (d)          Accountants’ Certificates. Each set
of statements and balance sheet delivered pursuant to Section 5.01(a) of this
Agreement shall be accompanied by a certificate or report dated the date of such
statements and balance sheet by the accountants who prepared such statements and
balance sheet stating in substance that they have reviewed this Agreement and
that in making the examination necessary for their audit of such statements and
balance sheet they did not become aware of any Event of Default or Potential
Default, or if they did become so aware, such certificate or report shall state
the nature and period of existence of the Event of Default or Potential Default.

37

--------------------------------------------------------------------------------



                                (e)          Accounts Receivable and Accounts
Payable Statements; Inventory Reports. Within twenty (20) days after the end of
each calendar month, the Borrower will deliver to the Bank a schedule of its
accounts receivable, accounts payable and inventory, such report to include a
listing of all Qualified Accounts, Qualified Inventory and the aging thereof by
open invoice of each customer owed to or by the Borrower, all certified as to
accuracy by the President, Treasurer or chief financial officer of the Borrower.
The Borrower shall also provide the Bank with all information requested by Bank
with respect to any account debtor.

                                (f)          Borrowing Base Certificates. As
often as the Bank shall from time to time request and in any event within twenty
(20) days after the end of each calendar month, the Borrower will deliver to the
Bank a Borrowing Base Certificate reflecting the Borrower’s Qualified Accounts,
Qualified Inventory and other matters as of the close of business of the last
day of the calendar month immediately preceding the date of delivery of the
Borrowing Base Certificate, on the Bank’s standard forms as delivered to the
Borrower, with all blanks completed, in form and substance satisfactory to the
Bank.

                                (g)          Visitation. After reasonable notice
and at reasonable times, the Borrower will permit such persons as the Bank may
designate to visit and inspect any of the properties of the Borrower, to
examine, and to make copies and extracts from, the books and records of either
of the Borrower and to discuss its affairs with its officers, employees and
independent accountants at such times and as often as the Bank may request. The
Borrower authorizes its officers, employees and independent accountants to
discuss with the Bank the affairs of the Borrower.

                                In addition to the foregoing, the Borrower
agrees that the Bank may, at its discretion, and at the cost of the Borrower,
conduct field audits of the Borrower’s inventory, accounts receivable and other
assets and book and records at least twice during each calendar year and, after
reasonable notice and at reasonable times, the Borrower hereby authorizes the
employees and agents of the Bank who are to conduct such audits to visit the
locations of Borrower, have access to the books and records of the Borrower. The
Borrower further authorizes the employees and management of the Borrower to
discuss the affairs of the Borrower with the employees and agents of the Bank in
order that the Bank may conduct such field audits in a manner that is
satisfactory to the Bank.

                                (h)          Notice of Event of Default.
Promptly upon becoming aware of an Event of Default or Potential Default, the
Borrower will give the Bank notice of the Event of Default or Potential Default,
together with a written statement of the President, Treasurer or chief financial
officer of the Borrower setting forth the details of the Event of Default or
Potential Default and any action taken or contemplated to be taken by the
Borrower.

                                (i)          Notice of Material Adverse Change.
Promptly upon becoming aware thereof, the Borrower will give the Bank telephonic
or telegraphic notice (with written confirmation set on the same or next
Business Day) about any material adverse change in the assets, business,
operations or financial condition of the Borrower or any development or
occurrence which would materially and adversely affect the ability of the
Borrower to perform its obligations under this Agreement.

38

--------------------------------------------------------------------------------



                                (j)          Reports to Governmental Agencies
and Other Creditors. With reasonable promptness, the Borrower will deliver to
the Bank upon written request copies of all such financial reports, statements
and returns which the Borrower shall file with any federal or state department,
commission, board, bureau, agency or instrumentality and any report, statement
or return delivered by the Borrower to any supplier or other creditor.

                                (k)          Notice of Proceedings. Promptly
upon becoming aware thereof, the Borrower will give the Bank notice of the
commencement, existence or threat of all proceedings by or before any Official
Body against or affecting either of the Borrower which, if adversely decided,
would have a material adverse effect on the assets, business, operations or
financial condition of either of the Borrower.

                                (l)          Further Information. The Borrower
will promptly furnish to the Bank such other information, and in such form, as
the Bank may reasonably request from time to time.

                5.02  Preservation of Existence and Franchises . Each of the
Borrower and the Guarantor will maintain its corporate existence, rights and
franchises in full force and effect in its jurisdiction of incorporation. Each
of the Borrower and the Guarantor will qualify and remain qualified as a foreign
corporation in each jurisdiction in which failure to receive or retain
qualification would have a material adverse effect on the assets, business,
operations or financial condition of the Borrower or the Guarantor.

                5.03  Insurance . The Borrower will maintain with financially
sound and reputable insurers insurance with respect to its properties and
business and against such liabilities, casualties and contingencies and of such
types and in such amounts as is satisfactory to the Bank and as is customary in
the case of corporations or other entities engaged in the same or similar
business or having similar properties similarly situated. The Borrower will add
the Bank as additional insured and lender’s loss payee to all policies of
insurance which insure against loss of or damage to the Collateral (as defined
in the Security Agreement) and will add the Bank as additional insured, loss
payee to all policies of insurance covering property subject to the Security
Agreement and to provide the Bank with thirty (30) days advance notice of the
termination of any such policy of insurance.

                5.04  Maintenance of Properties . The Borrower will maintain or
cause to be maintained in good repair, working order and condition, the
properties now or in the future owned, leased or otherwise possessed by the
Borrower, or either of them, and shall make or cause to be made all needful and
proper repairs, renewals, replacements and improvements to the properties so
that the business carried on in connection with the properties may be properly
and advantageously conducted at all times. The Borrower shall notify the Bank
prior to any change in the location of any of its properties or businesses.

39

--------------------------------------------------------------------------------



                5.05  Payment of Liabilities . The Borrower will pay or
discharge:

                                (a)          on or prior to the date on which
penalties attach, all taxes, assessments and other governmental charges or
levies imposed upon it or any of its properties or income except taxes,
assessments or charges subject to good faith dispute for which the Borrower has
created adequate reserves on its books;

                                (b)          on or prior to the date when due,
all lawful claims of materialmen, mechanics, carriers, warehousemen, landlords
and other like persons which, if unpaid, might result in the creation of a Lien
upon any of its property, except such claims which are subject to good faith
dispute and as to which the Borrower has created adequate reserves on its books;

                                (c)          on or prior to the date when due,
all other lawful claims which, if unpaid, might result in the creation of a Lien
upon any of its property, except such claims which are subject to good faith
dispute and as to which the Borrower has created adequate reserves on its books;
and

                                (d)          all other current liabilities so
that none is due more than ninety (90) days after the due date for each
liability, except current liabilities which are subject to good faith dispute
and as to which the Borrower has created adequate reserves on its books.

                5.06  Financial Accounting Practices . The Borrower will make
and keep books, records and accounts which, in reasonable detail, accurately and
fairly reflect their transactions and dispositions of their assets and maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that (a) transactions are executed in accordance with management’s
general or specific authorization, (b) transactions are recorded as necessary
(i) to permit preparation of financial statements in conformity with GAAP and
(ii) to maintain accountability for assets, (c) access to assets is permitted
only in accordance with management’s general or specific authorization and (d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

                5.07  Compliance with Laws . The Borrower shall comply with all
applicable Laws in all material respects.

                5.08  Pension Plans . The Borrower shall (a) keep in full force
and effect any and all Plans which are presently in existence or may, from time
to time, come into existence under ERISA, unless such Plans can be terminated
without material liability to the Borrower in connection with such termination;
(b) make contributions to all of the Borrower’s Plans in a timely manner and in
a sufficient amount to comply with the requirements of ERISA; (c) comply with
all material requirements of ERISA which relate to such Plans so as to preclude
the occurrence of any Reportable Event, Prohibited Transaction (other than a
Prohibited Transaction subject to an exemption under ERISA) or material
“accumulated funding deficiency” as such term is defined in ERISA; and (d)
notify the Bank immediately upon receipt by the Borrower of any notice of the
institution of any proceeding or other action which may result in the
termination of any Plan. The Borrower shall deliver to the Bank, promptly after
written request by the Bank, copies of all reports or notices which the Borrower
files or receives under ERISA with or from the Internal Revenue Service, the
Pension Benefit Guaranty Corporation, or the U.S. Department of Labor.

40

--------------------------------------------------------------------------------



                5.09  Continuation of and Change in Business . The Borrower will
continue to engage in the businesses and activities substantially as described
in Schedule 3.10 to this Agreement and the Borrower will not engage in any other
businesses or activities without prior written consent of the Bank.

                5.10  Use of Proceeds. The Borrower will use the proceeds of the
Revolving Credit Loans for general working capital and general corporate
purposes, the proceeds of the Term Loan for the refinance of Debt owing to Sky
Bank, and the Multi-Draw Term Loan for equipment to be used in the Borrower’s
business generally.

                5.11  Lien Searches . The Bank may, but shall not be obligated
to, conduct lien searches of the Borrower and its assets and properties on an
annual basis and at such other times as the Bank, in its reasonable discretion,
may determine to be necessary. The Borrower shall reimburse the Bank for the
Bank’s reasonable out-of-pocket costs in connection with such lien searches.

                5.12  Management; Ownership and Control of Guarantor. The
Borrower will maintain Joseph Giordano, Charles J. Long, Jr. and Shawn C. Fabry
in senior management positions of the Borrower at all times during the term of
this Agreement or provide evidence to the Bank of alternative senior management
for the Borrower that is satisfactory to the Borrower in its reasonable
discretion. Joseph Giordano and Charles J. Long, Jr. shall at all times own and
control at least a majority of the voting and non-voting capital stock of the
Guarantor, provided that the failure of Joseph Giordano and Charles J. Long, Jr.
to own and control a majority of the voting and non-voting capital stock of the
Guarantor by reason of the death of either or both of Joseph Giordano and/or
Charles J. Long, Jr. shall not constitute an Event of Default under this
Agreement for a period of one hundred eighty (180) consecutive days after such
failure provided that the Borrower at all times maintains at least $2,500,000 of
key-man life insurance in favor of the Borrower as the beneficiary covering the
lives of each of Joseph Giordano and Charles J. Long, Jr.

                5.13  Further Assurances . The Borrower, at its own cost and
expense, will cause to be promptly and duly taken, executed, acknowledged and
delivered all such further acts, documents and assurances as the Bank may from
time to time request in order more effectively to carry out the intent and
purposes of this Agreement and the transactions contemplated by this Agreement
and to cause the security interest or interests, the liens, or conveyance
granted under the Security Agreement or any other Loan Documents to be, at all
times, valid, perfected and enforceable against the Borrower and all third
parties. All expenses of such filings, and recordings, and refilings, and
rerecordings, shall be borne by the Borrower.

41

--------------------------------------------------------------------------------



ARTICLE VI

NEGATIVE COVENANTS

                The Borrower covenants to the Bank as follows:

                6.01  Liens . Neither the Borrower nor the Guarantor shall at
any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or acquired in the future,
or agree to become liable to do so, except:

                                (a)          Liens existing on the Closing Date
and described in Schedule 6.01 to this Agreement, Liens in favor of the Bank and
Liens securing Debt permitted under Section 6.02 of this Agreement;

                                (b)          Liens arising from taxes,
assessments, charges, levies or claims described in Section 5.05(a) of this
Agreement that are not yet due or that remain payable without penalty or to the
extent permitted to remain unpaid under the proviso to Section 5.05(a) of this
Agreement;

                                (c)          Deposits or pledges to secure
workmen’s compensation, unemployment insurance, old age benefits or other social
security obligations, or in connection with or to secure the performance of
bids, tenders, trade contracts or leases, or to secure statutory obligations, or
stay, surety or appeal bonds, or other pledges or deposits of like nature and
all in the ordinary course of business;

                                (d)          Mechanics’, carriers’, workmen’s,
repairmen’s or similar liens arising in the ordinary course of business in
respect of obligations which are not overdue, or deposits made to obtain the
release of such mechanics’, carriers’, workmen’s, repairmen’s or similar liens
which are being contested in good faith by appropriate proceedings and with
respect to which the Borrower has created reserves which are determined to be
adequate by the application of GAAP consistently applied; and

                                (e)          Zoning restrictions, easements,
minor restrictions on the use of real property, minor irregularities in title to
real property and other minor Liens that do not secure the payment of money or
the performance of an obligation and that do not in the aggregate materially
detract from the value of a property or asset to, or materially impair its use
in the business of, the Borrower.

                6.02  Debt . Neither the Borrower nor the Guarantor will at any
time create, incur, assume or suffer to exist any Debt, except:

                                (a)          Debt under this Agreement, the
Notes, the other Loan Documents or under any other document, instrument or
agreement between the Borrower and the Bank;

42

--------------------------------------------------------------------------------



                                (b)          Debt existing on the Closing Date
and described in Schedule 6.02 to this Agreement; provided, however, that none
of such indebtedness shall be extended, renewed or refinanced without the prior
written consent of the Bank;

                                (c)          Current accounts payable, accrued
expenses and other current items arising out of transactions (other than
borrowings) in the ordinary course of business; and

                                (d)          Debt and Capitalized Lease
Obligations for the purchase or lease of property useful in the business of the
Borrower or the Guarantor that is not described in subparts (a) or (b) above in
this Section 6.02, not to exceed $250,000 in the aggregate at any time, provided
that any Lien securing such Debt is limited to the property that is purchased or
leased with the proceeds of such Debt and identifiable proceeds of such
property.

                6.03  Guarantees and Contingent Liabilities . Neither the
Borrower nor the Guarantor will at any time directly or indirectly assume,
guarantee, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other person,
firm or entity, except as described in this Agreement.

                6.04  Loans and Investments . Neither the Borrower nor the
Guarantor will at any time make or suffer to remain outstanding any loan or
advance to, or purchase, acquire or own any stock, bonds, notes or securities
of, or any partnership interest (whether general or limited) in, or any other
interest in, or make any capital contribution to, any other person, including
any Subsidiary, or agree, become or remain liable to do any of the foregoing;
except

                                (a)          Trade credit extended under usual
and customary terms in the ordinary course of business;

                                (b)          Advances to its employees for
expenses which are reimbursable by the Borrower in the ordinary course of
business;

                                (c)          Investments made by the Guarantor
in the Borrower; and

                                (d)          Loans, advances and investments
which are described on Schedule 6.04 to this Agreement.

                6.05  Dividends and Related Distributions . The Borrower will
not declare, make, pay, or agree, become or remain liable to, make or pay, any
dividend or other distribution of any nature (whether in cash, property,
securities or otherwise) on account of or in respect of any shares of the
capital stock of the Borrower or on account of the purchase, redemption,
retirement or acquisition of any shares of the capital stock (or warrants,
options or rights for any shares of the capital stock) of the Borrower if an
Event of Default or Potential Default is, or after giving effect to such
distribution would be, in existence.

43

--------------------------------------------------------------------------------



                6.06  Leases . The Borrower will not at any time enter into or
suffer to remain in effect any agreement to lease, as lessee, any real or
personal property, except:

                                (a)          leases cancelable by the lessee
without penalty on not more than 90 days’ notice; and

                                (b)          leases described on Schedule 6.06
to this Agreement and leases of equipment, including vehicle leases, (other than
Capitalized Lease Obligations) used in the operation of Borrower’s business in
the ordinary course, provided, however, in no event shall the aggregate Lease
Obligations of the Borrower exceed the Lease Obligations described on Schedule
6.06 to this Agreement plus $50,000 in any fiscal year of the Borrower.

                6.07  Merger; Consolidation; Business Acquisitions . Neither the
Borrower nor the Guarantor will merge or will agree to merge with or into or
consolidate with any other person, corporation, firm or other entity. Neither
the Borrower nor the Guarantor will acquire any material portion of the stock or
assets or business of any other person, corporation, firm or other entity.

                6.08  Dispositions of Assets . Neither the Borrower nor the
Guarantor will sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily (any of the foregoing being referred to
in this Section as a “transaction” and any series of related transactions
constituting but a single transaction), any of its properties or assets,
tangible or intangible (including stock of subsidiaries), except for (a)
disposition of equipment no longer useful in their business, in the ordinary
course of business and (b) assets reasonably determined by the Borrower or the
Guarantor to be obsolete or of no further value to or use in the business or
operations of the Borrower and the Guarantor.

                6.09  Self-Dealing . Neither the Borrower nor the Guarantor will
enter into or carry out any loan, advance or other transaction (including,
without limitation, purchasing property or services or selling property or
services) with any Affiliate except that:

                                (a)          directors, officers and employees
of the Borrower and the Guarantor may render services to the Borrower and the
Guarantor for reasonable compensation; and

                                (b)          the Borrower and the Guarantor may
enter into and carry out other transactions with Affiliates if in the ordinary
course of business, pursuant to the reasonable requirements of the Borrower’s or
the Guarantor’s business upon terms reasonably found by the board of directors
of the Borrower or the Guarantor, as the case may be, after due inquiry to be
fair and reasonable and no less favorable to the Borrower or the Guarantor than
would be obtained in a comparable arm’s-length transaction.

                6.10  Reserved.

                6.11  Margin Stock . The Borrower will not use the proceeds of
any Loans directly or indirectly to purchase or carry any “margin stock” (within
the meaning of Regulations U, G, T, or X of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying, directly or indirectly, any margin stock.

44

--------------------------------------------------------------------------------



                6.12  Consolidated Tax Returns . Neither the Borrower nor the
Guarantor will, without prior written consent of the Bank, file, or consent to
the filing of, any consolidated income tax return with any person other than
each other or a Subsidiary.

                6.13  Ownership and Control . The Borrower shall not directly or
indirectly, issue, transfer, sell or otherwise dispose of any interest in the
Borrower and the Guarantor shall at all times own and control 100% of each of
the voting and non-voting capital stock of the Borrower.

                6.14  Financial Maintenance Covenants .

                                (a)          The Borrower shall not permit or
suffer the Consolidated Tangible Net Worth to be less than the sum of (x)
$5,049,000 plus (y) 50% of the Consolidated Net Income (excluding net losses)
for each completed fiscal quarter of the Borrower during the period commencing
on March 31, 2005 and concluding on the date of determination.

                                (b)          The Borrower shall not permit or
suffer the Consolidated Fixed Charge Coverage Ratio, calculated on a rolling
four (4) quarter basis, to be less than 1.10 to 1.00 at the end of any fiscal
quarter of the Borrower.

                6.15  Anti-Terrorism Laws. The Borrower, the Guarantor and their
respective Affiliates and agents shall not (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrower
shall deliver to the Bank any certification or other evidence requested from
time to time by the Bank in its sole discretion, confirming Borrowers’
compliance with this Section 6.15.

ARTICLE VII

DEFAULTS

                7.01  Events of Default . An Event of Default means the
occurrence or existence of one or more of the following events or conditions
(whatever the reason for such Event of Default and whether voluntary,
involuntary or effected by operation of Law):

                                (a)          (i) The Borrower shall fail to pay
principal on the Revolving Credit Loans when due, or (ii) the Borrower shall
fail to pay principal on the Term Loan or the Multi-Draw Term Loan when due and
such failure shall continue for a period of five (5) consecutive days; or

45

--------------------------------------------------------------------------------



                                (b)          The Borrower shall fail to pay
interest on the Loans or any fees payable pursuant to Article II of this
Agreement when due and such failure shall continue for a period of five (5)
consecutive days; or

                                (c)          The Borrower shall fail to pay any
other fee, or other amount payable pursuant to this Agreement, the Notes, the
Security Agreement and the other Loan Documents when due and such failure
continues for a period of five (5) days after receipt of notice from Bank; or

                                (d)          Any representation or warranty made
by the Borrower or the Guarantor under this Agreement, the Notes, the Security
Agreement, the Guaranty or any of the other Loan Documents or any statement made
by the Borrower in any financial statement, certificate, report, exhibit or
document furnished by the Borrower to the Bank pursuant to this Agreement or the
other Loan Documents shall prove to have been false or misleading in any
material respect as of the time when made; or

                                (e)          The Borrower shall have taken any
action or failed to take any action, the effect of which is to cause the Bank’s
security interest under the Security Agreement to become unperfected; or

                                (f)          The Borrower shall be in default in
the performance or observance of any covenant, agreement or duty contained in
(1) Section 5.01, 5.02, 5.03, 5.09, 5.10 or Article VI of this Agreement, or (2)
any other provision of this Agreement or the other Loan Documents and such
failure shall continue for a period of thirty (30) consecutive days; or

                                (g)          The Borrower or the Guarantor shall
(i) default (as principal or guarantor or other surety) in any payment of
principal of or interest on any obligation (or set of related obligations) for
borrowed money in an amount in excess of $100,000, beyond any period of grace
with respect to the payment or, if an obligation (or set of related obligations)
in an amount in excess of $100,000, is or are payable or repayable on demand,
fails to pay or repay such obligation or obligations when demanded, or (ii)
default in the observance of any other covenant, term or condition contained in
any agreement or instrument by which an obligation (or set of related
obligations) in an amount in excess of $100,000, is or are created, secured or
evidenced if the effect of such default is to cause, or to permit the holder or
holders of such obligation or obligations (or a trustee or agent on behalf of
such holder or holders) to cause, all or part of such obligation or obligations
to become due before its or their otherwise stated maturity; or

                                (h)          One or more judgments for the
payment of money in excess of $100,000 shall have been entered against the
Borrower or the Guarantor, which judgment or judgments shall have remained
undischarged or unstayed or unbonded for a period of thirty (30) days; or

                                (i)          A writ or warrant of attachment,
garnishment, execution, distraint or similar process in excess of $100,000 shall
have been issued against the Borrower or the Guarantor or any of their
properties which shall have remained undischarged, unstayed or unbonded for a
period of thirty (30) days; or

46

--------------------------------------------------------------------------------



                                (j)          A material adverse change shall
have occurred with respect to the assets, business, operations or financial
condition of the Borrower or the Guarantor; or

                                (k)          A proceeding shall be instituted in
respect of the Borrower or the Guarantor:

                                (i) seeking to have an order for relief entered
in respect of the Borrower or the Guarantor, or seeking a declaration or
entailing a finding that the Borrower or the Guarantor is insolvent or a similar
declaration or finding, or seeking dissolution, winding-up, charter revocation
or forfeiture, liquidation, reorganization, arrangement, adjustment, composition
or other similar relief with respect to the Borrower or the Guarantor, their
assets or their debts under any law relating to bankruptcy, insolvency, relief
of debtors or protection of creditors, termination of legal entities or any
other similar law now or in the future in effect; or  
                                (ii) seeking appointment of a receiver, trustee,
custodian, liquidator, assignee, sequestrator or other similar official for the
Borrower or the Guarantor or for all or any substantial part of their property;
or

                                (l)          Either of the Borrower or the
Guarantor shall become insolvent, shall become generally unable to pay its debts
as they become due, shall voluntarily suspend transaction of its business, shall
make a general assignment for the benefit of creditors, shall institute a
proceeding described in Section 7.01(k)(i) of this Agreement or shall consent to
any order for relief, declaration, finding or relief described in Section
7.01(k)(i) of this Agreement, shall institute a proceeding described in Section
7.01(k)(ii) of this Agreement or shall consent to the appointment or to the
taking of possession by any such official of all or any substantial part of its
property whether or not any proceeding is instituted, dissolves, winds-up or
liquidates itself or any substantial part of its property, or shall take any
action in furtherance of any of the foregoing.

                                (m)          The Revolving Credit Commitment is
terminated by either the Borrower or the Bank prior to the maturity date of the
Term Loan.

                7.02  Consequences of an Event of Default .

                                (a)          If an Event of Default specified in
subsections (a) through (j) or (m) of Section 7.01 of this Agreement occurs and
continues or exists, the Bank will be under no further obligation to make Loans
and may demand the unpaid principal amount of the Notes, interest accrued on the
unpaid principal amount and all other amounts owing by the Borrower under this
Agreement, the Notes, the Security Agreement and the other Loan Documents to be
immediately due and payable without presentment, demand, protest or further
notice of any kind, all of which are expressly waived, and an action for any
amounts due shall accrue immediately.

47

--------------------------------------------------------------------------------



                                (b)          If an Event of Default specified in
subsections (k) or (l) of Section 7.01 of this Agreement occurs and continues or
exists, the Bank will be under no further obligation to make Loans and the
unpaid principal amount of the Notes, interest accrued on the unpaid principal
amount and all other amounts owing by the Borrower under this Agreement, the
Notes, the Security Agreement and the other Loan Documents shall become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived, and an action for any amounts due
shall accrue immediately.

                7.03  Set-Off . If the unpaid principal amount of the Notes,
interest accrued on the unpaid principal amount or other amount owing by the
Borrower under this Agreement, the Notes, the Security Agreement or the other
Loan Documents shall have become due and payable (at maturity, by acceleration
or otherwise), the Bank and the holder of any participation in any Loan will
each have the right, in addition to all other rights and remedies available to
it, without notice to the Borrower, to set-off against and to appropriate and
apply to such due and payable amounts any debt owing to, and any other funds
held in any manner for the account of, the Borrower by the Bank or by such
holder including, without limitation, all funds in all deposit accounts (whether
time or demand, general or special, provisionally credited or finally credited,
or otherwise) now or in the future maintained by the Borrower with the Bank or
such holder. The Borrower consents to and confirms the foregoing arrangements
and confirms the Bank’s rights and such holder’s rights of banker’s lien and
set-off. Nothing in this Agreement will be deemed a waiver or prohibition of or
restriction on the Bank’s rights or any such holder’s rights of banker’s lien or
set-off.

ARTICLE VIII

MISCELLANEOUS

                8.01  Holidays . Except as otherwise provided in this Agreement,
whenever any payment or action to be made or taken under this Agreement, or
under the Notes or under any of the other Loan Documents is stated to be due on
a day which is not a Business Day, such payment or action will be made or taken
on the next following Business Day and such extension of time will be included
in computing interest or fees, if any, in connection with such payment or
action.

                8.02  Records . The unpaid principal amount of the Notes, the
unpaid interest accrued thereon, the interest rate or rates applicable to such
unpaid principal amount and the duration of such applicability shall at all
times be ascertained from the records of the Bank, which shall be conclusive
absent manifest error.

48

--------------------------------------------------------------------------------



                8.03  Amendments and Waivers . The Bank and the Borrower may
from time to time enter into agreements amending, modifying or supplementing
this Agreement, the Notes or any other Loan Document or changing the rights of
the Bank or of the Borrower under this Agreement, under the Notes or under any
other Loan Document and the Bank may from time to time grant waivers or consents
to a departure from the due performance of the obligations of the Borrower under
this Agreement, under the Notes or under any other Loan Document. Any such
agreement, waiver or consent must be in writing and must be signed by the Bank
and will be effective only to the extent specifically set forth in such writing.
In the case of any such waiver or consent relating to any provision of this
Agreement, any Event of Default or Potential Default so waived or consented to
will be deemed to be cured and not continuing, but no such waiver or consent
will extend to any other or subsequent Event of Default or Potential Default or
impair any right consequent to any other or subsequent Event of Default or
Potential Default.

                8.04  No Implied Waiver; Cumulative Remedies . No course of
dealing and no delay or failure of the Bank in exercising any right, power or
privilege under this Agreement, the Notes or any other Loan Document will affect
any other or future exercise of any such right, power or privilege or exercise
of any other right, power or privilege except as and to the extent that the
assertion of any such right, power or privilege shall be barred by an applicable
statute of limitations; nor shall any single or partial exercise of any such
right, power or privilege or any abandonment or discontinuance of steps to
enforce such a right, power or privilege preclude any further exercise of such
right, power or privilege or of any other right, power or privilege. The rights
and remedies of the Bank under this Agreement, the Notes or any other Loan
Document are cumulative and not exclusive of any rights or remedies which the
Bank would otherwise have.

                8.05  Notices . All notices, requests, demands, directions and
other communications (collectively “notices”) under the provisions of this
Agreement or the Notes must be in writing (including telexed or telecopied
communication) unless otherwise expressly permitted under this Agreement and
must be sent by first-class or first-class express mail, private overnight or
next Business Day courier or by telex or telecopy with confirmation in writing
mailed first class, in all cases with charges prepaid, and any such properly
given notice will be effective when received. All notices will be sent to the
applicable party at the addresses stated below or in accordance with the last
unrevoked written direction from such party to the other parties.

If to Borrower:   International Plastics and Equipment Corp.
185 Northgate Circle
New Castle, Pennsylvania 16105
Attention:   Shawn Fabry, Chief Financial Officer       and copy to:   Bryan
Rosenberger, Esquire
Eckert Seamans Cherin and Mellott, LLC
44th Floor, USX Tower
600 Grant Street
Pittsburgh, PA 15219       If to Bank:   Citizens Bank of Pennsylvania
29th Floor, 525 William Penn Place
Pittsburgh, PA 15219
Attention:  Daniel T. Kennelly, Vice President

49

--------------------------------------------------------------------------------



and copy to:   Craig S. Heryford, Esquire
Klett Rooney Lieber & Schorling
a Professional Corporation
40th Floor, One Oxford Centre
Pittsburgh, PA  15219-6498

                                8.06 Expenses; Taxes; Attorneys’ Fees . The
Borrower agrees to pay or cause to be paid and to save the Bank harmless against
liability for the payment of all reasonable out-of-pocket expenses, including,
but not limited to fees and expenses of counsel and paralegals for the Bank,
incurred by the Bank from time to time (i) arising in connection with the
preparation, execution, delivery and performance of this Agreement, the Notes
and the other Loan Documents, the insurance fees and expenses, real estate
appraisal costs and environmental audit fees and expenses, (ii) relating to any
requested amendments, waivers or consents to this Agreement, the Notes or any of
the other Loan Documents, (iii) arising in connection with the Bank’s
enforcement or preservation of rights under this Agreement, the Notes or any of
the other Loan Documents, including but not limited to such expenses as may be
incurred by the Bank in the collection of the outstanding principal amount of
the Bank and (iv) arising in connection with any case under the Bankruptcy Code
filed by or against either of the Borrower. The Borrower agrees to pay all
stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or in the future determined by the Bank to be payable in
connection with this Agreement, the Notes or any of the other Loan Documents.
The Borrower agrees to save the Bank harmless from and against any and all
present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions.
In the event of termination adverse to the Borrower of any action at law or suit
in equity in relation to this Agreement, the Notes or any of the other Loan
Documents, the Borrower will pay, in addition to all other sums which the
Borrower may be required to pay, a reasonable sum for attorneys’ and paralegals’
fees incurred by the Bank or the holder of the Notes in connection with such
action or suit. All payments due from the Borrower under this Section will be
added to and become part of the Loans until paid in full.

                                8.07 Severability . The provisions of this
Agreement are intended to be severable. If any provision of this Agreement is
held invalid or unenforceable in whole or in part in any jurisdiction, the
provision will, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability of the provision in any other jurisdiction or the remaining
provisions of this Agreement in any jurisdiction.

                                8.08 Governing Law; Consent to Jurisdiction .
This Agreement will be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes will be governed by and
construed and enforced in accordance with the laws of said Commonwealth. Each of
the Borrower and the Bank consents to the exclusive jurisdiction and venue of
the federal and state courts located in Allegheny County, Pennsylvania, in any
action on, relating to or mentioning this Agreement, the Notes or any of the
other Loan Documents.

50

--------------------------------------------------------------------------------



                                8.09 Prior Understandings . This Agreement, the
Notes, the Security Agreement and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, among the parties
relating to the transactions provided for in this Agreement, the Notes, the
Security Agreement and the other Loan Documents.

                                8.10 Duration; Survival . All representations
and warranties of the Borrower contained in this Agreement or made in connection
with this Agreement or any of the other Loan Documents shall survive the making
of and will not be waived by the execution and delivery of this Agreement, the
Notes or the other Loan Documents, by any investigation by the Bank, or the
making of any Loan. Notwithstanding termination of this Agreement or an Event of
Default, all covenants and agreements of the Borrower will continue in full
force and effect from and after the date of this Agreement so long as the
Borrower may borrow under this Agreement and until payment in full of the Notes,
interest thereon, and all fees and other obligations of the Borrower under this
Agreement or the Notes. Without limitation, it is understood that all
obligations of the Borrower to make payments to or indemnify the Bank will
survive the payment in full of the Notes and of all other obligations of the
Borrower under this Agreement, the Notes, the Security Agreement and the other
Loan Documents.

                                8.11 Term of Agreement . This Agreement will
terminate when all indebtedness of the Borrower to the Bank including, without
limitation, the Loans and interest on the Loans is paid in full, and the
Borrower has no right to borrow under this Agreement and the Bank has no
obligation to make Loans under this Agreement.

                                8.12 Counterparts . This Agreement may be
executed in any number of counterparts and by the different parties to this
Agreement on separate counterparts each of which, when so executed, will be
deemed an original, but all such counterparts will constitute but one and the
same instrument.

                                8.13 Successors and Assigns . This Agreement
will be binding upon and inure to the benefit of the Bank, the Borrower and
their respective successors and assigns, except that the Borrower may not assign
or transfer any of their rights under this Agreement without the prior written
consent of the Bank.

                                8.14 No Third Party Beneficiaries . The rights
and benefits of this Agreement and the other Loan Documents are not intended to,
and shall not, inure to the benefit of any third party.

                                8.15 Participation and Holder . The Bank may
from time to time sell, assign or grant one or more participations in all or any
part of the Loans made by the Bank or which may be made by the Bank, or its
right, title and interest in the Loans or in or to this Agreement, to another
lending officer, lender or financial institution. In connection with any such
sale, assignment or grant of participation, the Bank may make available to any
prospective purchaser, assignee or participant any information relative to the
Borrower in the Bank’s possession. Except to the extent otherwise required by
the context of this Agreement, the word “Bank” where used in this Agreement
means and includes any holder of a Note originally issued to the Bank and each
such holder of a Note will be bound by and have the benefits of this Agreement,
the same as if such holder had been a signatory to this Agreement.

51

--------------------------------------------------------------------------------



                                8.16 Exhibits . All exhibits and schedules
attached to this Agreement are incorporated and made a part of this Agreement.

                                8.17 Headings . The section headings contained
in this Agreement are for convenience only and do not limit or define or affect
the construction or interpretation of this Agreement in any respect.

(Remainder of this page intentionally left blank)

52

--------------------------------------------------------------------------------



                                8.18 WAIVER OF TRIAL BY JURY . EACH OF THE
BORROWER AND THE BANK EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND
ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND THEY WILL NOT AT ANY TIME INSIST
UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR
ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS.

INITIAL:
   JG   
   DK   
   SCF   

                                 IN WITNESS WHEREOF, and intending to be legally
bound, the parties, by their duly authorized officers, have executed and
delivered this Agreement as of the date set forth at the beginning of this
Agreement.

    ATTEST: INTERNATIONAL PLASTICS AND EQUIPMENT CORP.             /s/ Shawn C.
Fabry    By:    /s/ Joseph Giordano, Jr. —————————       ——————————————————
Secretary Title:     President              ——————————————————          
CITIZENS BANK OF PENNSYLVANIA            By:    /s/ Daniel Kennelly  
      ——————————————————   Title:    Vice President   
          ——————————————————

53

--------------------------------------------------------------------------------